Exhibit 10.1

THIS AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION
OF ACCEPTANCE OR REJECTION OF A CHAPTER 11 PLAN OF REORGANIZATION PURSUANT TO
THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL BE MADE ONLY IN
COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS AND PROVISIONS OF THE BANKRUPTCY
CODE. ACCEPTANCES OR REJECTIONS OF A CHAPTER 11 PLAN WILL NOT BE SOLICITED UNTIL
A DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT.

 

 

CHAPARRAL ENERGY INC., ET AL.

PLAN SUPPORT AGREEMENT

November [    ], 2016

 

 

This Plan Support Agreement (together with the exhibits and schedules attached
hereto, which include, without limitation, the Plan Term Sheet (as defined
below) and the Exit Facility Term Sheet (as defined below), as each may be
amended, restated, supplemented, or otherwise modified from time to time in
accordance with the terms hereof, this “Agreement”), dated as of November
[    ], 2016, is entered into by and among: (i) Chaparral Energy, Inc.
(“Chaparral Parent”) and each of its subsidiaries listed on Schedule 1 hereto,
as debtors in possession (such subsidiaries and Chaparral Parent, each a
“Chaparral Party” and collectively, the “Chaparral Parties”); (ii) the holders
of notes (the “Noteholders”) issued pursuant to (a) that certain Indenture dated
as of September 16, 2010 among Chaparral Parent as the Issuer, each of the
guarantors party thereto, and Wilmington Savings Fund Society, FSB, as successor
trustee (the “2010 Indenture Trustee”) (as amended, restated, modified,
supplemented, or replaced from time to time, the “2010 Indenture”), (b) that
certain Indenture dated as of February 22, 2011 among Chaparral Parent as the
Issuer, each of the guarantors party thereto, and Wilmington Savings Fund
Society, FSB, as successor trustee (the “2011 Indenture Trustee”) (as amended,
restated, modified, supplemented, or replaced from time to time, the “2011
Indenture”), and (c) that certain Indenture dated as of May 2, 2012 among
Chaparral Parent as the Issuer, each of the guarantors party thereto, and
Wilmington Savings Fund Society, FSB, as successor trustee (the “2012 Indenture
Trustee” and collectively, with the 2010 Indenture Trustee and the 2011
Indenture Trustee, the “Indenture Trustee”) (as amended, restated, modified,
supplemented, or replaced from time to time, the “2012 Indenture”, and
collectively with the 2010 Indenture and the 2011 Indenture, the “Indentures”,
and all claims against the Chaparral Parties arising on account of the
Indentures and the notes issued thereunder, the “Unsecured Notes Claims”), in
each case, that are signatories hereto (collectively, with any Noteholder that
may become a party hereto in accordance with Section 13 of this Agreement, the
“Consenting Noteholders”); and (iii) the lenders (the “Prepetition Lenders”)
under that certain Eighth Restated Credit Agreement, dated as of April 12, 2010,
among Chaparral Parent, the other Chaparral Party borrowers thereunder, JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, together with any
successor agent, the “Prepetition Agent”), and the other parties from time to
time party thereto (as amended, restated, modified, supplemented, or replaced
from time to time, the “Prepetition Credit Agreement”, and all claims against
the Chaparral Parties arising on



--------------------------------------------------------------------------------

account of the Credit Agreement, the “Prepetition Credit Agreement Claims”) in
each case that are signatories hereto (collectively, with any Prepetition Lender
that may become a party hereto in accordance with Section 13 of this Agreement,
the “Consenting Prepetition Lenders” and, together with the Consenting
Noteholders, the “Consenting Creditors”). This Agreement collectively refers to
the Chaparral Parties and the Consenting Creditors as the “Parties” and each
individually as a “Party”. Unless otherwise noted, capitalized terms used but
not immediately defined herein have the meanings ascribed to them at a later
point in this Agreement or in the Plan Term Sheet, as applicable.

RECITALS

WHEREAS, on May 9, 2016 (the “Petition Date”), each of the Chaparral Parties
commenced a voluntary case under chapter 11 of title 11 of the United States
Code, 11 U.S.C. §§ 101–1532 (as amended, the “Bankruptcy Code”), in the United
States Bankruptcy Court for the District of Delaware (together with any court
with jurisdiction over the Chapter 11 Cases, the “Bankruptcy Court”), which
cases are being jointly administered under the case number 16-11144 (LSS)
(together, the “Chapter 11 Cases”);

WHEREAS, the Parties have engaged in good faith, arm’s-length negotiations
regarding the terms of a joint plan of reorganization for the Chaparral Parties
in accordance with the terms and conditions of the term sheet attached hereto as
Exhibit A (the “Plan Term Sheet”) and incorporated herein by reference pursuant
to Section 2 of this Agreement (as may be amended, restated, supplemented, or
otherwise modified from time to time in accordance with this Agreement, the
“Plan”);

WHEREAS, the Parties have agreed to facilitate the confirmation and consummation
of the Plan and any and all transactions and related transactions as set forth,
contemplated by, and pursuant to the terms and conditions set forth in this
Agreement, its exhibits and associated schedules, and the Definitive
Documentation (as defined below) and in the manner set forth in the Plan Term
Sheet, including, without limitation, the Rights Offering, the Exit Facility,
and the Hedging Program (collectively, the “Restructuring Transactions”);

WHEREAS, to assist in an orderly confirmation process, the Parties are prepared
to perform their obligations under this Agreement subject to the terms and
conditions set forth herein, including, among other things, (a) the Chaparral
Parties’ obligation to seek Bankruptcy Court approval of the Disclosure
Statement (as defined below) describing the Plan prior to soliciting votes on
the Plan in accordance with section 1125 of the Bankruptcy Code and (b) the
Consenting Creditors’ obligation to support the Chaparral Parties in obtaining
approval of this Agreement, the Disclosure Statement, and the Plan;

WHEREAS, certain Consenting Noteholders (collectively, the “Backstop Parties”)
have agreed to fund a $50 million rights offering in connection with the
Restructuring Transactions, substantially on the terms reflected in the Plan
Term Sheet, and pursuant to that Backstop Commitment Agreement attached hereto
as Exhibit C (the “Backstop Commitment Agreement”) and in accordance with the
rights offering procedures attached to the Backstop Commitment Agreement (the
“Rights Offering Procedures”), such rights offering being the “Rights Offering”;

 

2



--------------------------------------------------------------------------------

WHEREAS, certain Consenting Prepetition Lenders (in their capacities as such,
the “Exit Facility Lenders”) have committed to provide the reorganized Chaparral
Parties with a new reserve-based lending facility and term loan (collectively,
the “Exit Facility”) on the terms and conditions set forth in the term sheet
attached hereto as Exhibit D (the “Exit Facility Term Sheet”); and

WHEREAS, in expressing their support for the Restructuring Transactions and the
Plan pursuant to this Agreement, the Parties do not desire and do not intend in
any way to derogate or diminish the solicitation requirements of applicable
securities and bankruptcy law, or the fiduciary duties of the Chaparral Parties.

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

AGREEMENT

1. PSA Effective Date. This Agreement shall become effective, and the
obligations contained herein shall become binding upon the Parties (subject, in
the case of the Chaparral Parties, to Bankruptcy Court approval), upon the first
date (such date, the “PSA Effective Date”) that each of the following has
occurred:

 

  (a) the Backstop Commitment Agreement has been executed and delivered;

 

  (b) the Mandate Letter (as defined below) has been executed and delivered; and

 

  (c) this Agreement has been executed and delivered by all of the following:

 

  (i) each Chaparral Party;

 

  (ii) Consenting Noteholders holding, in the aggregate, at least [    ]% in
principal amount outstanding of all Unsecured Notes Claims; and

 

  (iii) Consenting Prepetition Lenders (x) holding, in the aggregate, at least
66.67% in principal amount outstanding of all Prepetition Credit Agreement
Claims and (y) that constitute at least half in number of the Prepetition
Lenders.

2. Exhibits and Schedules Incorporated by Reference. Each of the exhibits and
schedules attached hereto (including, without limitation, the Plan Term Sheet
and the Exit Facility Term Sheet) and each of the schedules to such exhibits
(collectively, the “Exhibits and Schedules”) is expressly incorporated herein
and made a part of this Agreement, and all references to this Agreement shall
include the Exhibits and Schedules.

 

3



--------------------------------------------------------------------------------

3. Definitive Documentation.

 

  (a) The definitive documents and agreements governing the Restructuring
Transactions (collectively, the “Definitive Documentation”) shall include:

 

  (i) the Plan (and all exhibits thereto), including any plan supplement
documents (including, without limitation, any governance documents for the
reorganized Chaparral Parties and any equityholders’ agreements with respect to
the reorganized Chaparral Parties that are proposed to be filed in connection
therewith);

 

  (ii) the confirmation order with respect to the Plan (the “Confirmation
Order”);

 

  (iii) the related disclosure statement (and all exhibits thereto) with respect
to the Plan (the “Disclosure Statement”);

 

  (iv) the solicitation materials with respect to the Plan (collectively, the
“Solicitation Materials”);

 

  (v) an order of the Bankruptcy Court approving the Disclosure Statement and
the Solicitation Materials;

 

  (vi) an order of the Bankruptcy Court approving the Chaparral Parties’ entry
into, and performance under, this Agreement (the “PSA Approval Order”);

 

  (vii) an order or orders of the Bankruptcy Court approving the Chaparral
Parties’ entry into, and performance under, the Backstop Commitment Agreement
(the “BCA Approval Order”) and the Mandate Letter (the “Mandate Letter Approval
Order”);

 

  (viii) a retirement agreement with respect to Mr. Mark Fischer (“Fischer”)
that is consistent with Exhibit 2 to the Plan Term Sheet (the “Retirement
Agreement and General Release”);

 

  (ix) consulting agreements with respect to CCMP Capital Advisors, LLC, HOOPP,
and Altoma Energy (or their respective applicable affiliates) that are
consistent with the form of consulting agreement attached as Exhibit 3 to the
Plan Term Sheet (the “Consulting Agreements”);

 

  (x) an order of the Bankruptcy Court approving the Chaparral Parties’ entry
into, and performance under, a new hedging program (the “Hedging Program”) in
accordance with the motion and proposed order attached as Exhibit E hereto (the
“Hedging Order”);

 

4



--------------------------------------------------------------------------------

  (xi) new warrant agreements that are consistent with the Retirement Agreement
and General Release and the Consulting Agreements;

 

  (xii) the registration rights agreement with respect to the New Equity
Interests consistent with the term sheet attached as Exhibit F hereto;

 

  (xiii) the Cash Collateral Order (as defined below);

 

  (xiv) the motions seeking approval of each of the above as well as any
supplements thereto and exhibits thereof; and

 

  (xv) any document or filing identified in the Plan Term Sheet as being subject
to approval or consent rights under Section 3(b) of this Agreement.

 

  (b) Any Definitive Documentation identified in Section 3.(a) of this Agreement
that is not attached hereto as an exhibit or part of an exhibit will, after the
PSA Effective Date, remain subject to negotiation and shall, upon completion,
contain terms, conditions, representations, warranties, and covenants consistent
with the terms of this Agreement (including the exhibits) in all respects, and
shall otherwise be in form and substance satisfactory to the Chaparral Parties,
those Consenting Noteholders that are members of the Ad Hoc Committee (as
defined below) who hold, in the aggregate, at least 50% in principal amount
outstanding of all Unsecured Notes Claims held by all Consenting Noteholders
that are members of the Ad Hoc Committee (the “Required Consenting
Noteholders”), and those Consenting Prepetition Lenders who hold, in the
aggregate, at least 50% in principal amount outstanding of all Prepetition
Credit Agreement Claims held by Consenting Prepetition Lenders (the “Required
Consenting Prepetition Lenders” and, together with the Required Consenting
Noteholders, the “Required Consenting Creditors”); provided, however, that to
the extent the corporate governance documents, equityholders’ agreements, and
the Backstop Commitment Agreement are inconsistent with this Agreement and the
Definitive Documentation, then such documents shall be in form and substance
acceptable to the Chaparral Parties and the Required Consenting Noteholders and
reasonably acceptable to the Required Consenting Prepetition Lenders. For the
avoidance of doubt, when used herein, the term “Required Consenting Creditors”
shall require the independent approval of both of the Required Consenting
Noteholders and the Required Consenting Prepetition Lenders.

4. Cash Collateral Terms. Notwithstanding anything to the contrary in this
Agreement, the Chaparral Parties shall, until the Termination Date, (i) use
their best efforts to cause the terms of any order authorizing the use of cash
collateral (each, a “Cash Collateral Order”) to be in the form of cash
collateral order attached as Exhibit G hereto (the “Form Cash Collateral Order”)
or otherwise acceptable to the Required Consenting Creditors in all respects

 

5



--------------------------------------------------------------------------------

and (ii) not propose or consent to entry of any Cash Collateral Order that is
not the Form Cash Collateral Order or not otherwise acceptable to the Required
Consenting Creditors; provided, that notwithstanding paragraphs 6(a) or 32 of
the Form Cash Collateral Order or any Cash Collateral Order previously entered
by the Bankruptcy Court, upon the Plan Effective Date, the Consenting
Prepetition Lenders will waive and release all rights to assert or seek payment
of any accrued but unpaid default rate interest charged above the applicable
non-default rate of interest (based on the Alternate Base Rate under the
Prepetition Credit Agreement) during the period from June 9, 2016 through and
including the Plan Effective Date.

5. Commitment of Consenting Creditor. Each Consenting Creditor agrees (severally
and not jointly), from the PSA Effective Date until the occurrence of a
Termination Date (as defined in Section 11 of this Agreement) applicable to such
Consenting Creditor, to:

 

  (a) use commercially reasonable efforts to support and cooperate with the
Chaparral Parties and take all commercially reasonable actions as are necessary
to consummate the Restructuring Transactions in accordance with the Plan and the
terms and conditions of this Agreement;

 

  (b) negotiate in good faith any terms of the Definitive Documentation that are
subject to negotiation as of the PSA Effective Date;

 

  (c) (i) vote all of its claims against, or interests in, as applicable, the
Chaparral Parties now or hereafter owned by such Consenting Creditor (or for
which such Consenting Creditor now or hereafter has voting control over) to
accept the Plan in accordance with the applicable procedures set forth in the
Disclosure Statement and the Solicitation Materials, as approved consistent with
the Bankruptcy Code upon receipt of Solicitation Materials approved by the
Bankruptcy Court; (ii) timely return a duly-executed ballot in connection
therewith; and (iii) not “opt out” of or object to any releases or exculpation
provided under the Plan (and to the extent required by such ballot,
affirmatively “opt in” to such releases and exculpation);

 

  (d) not withdraw, amend, change, or revoke (or seek to withdraw, amend,
change, or revoke) its tender, consent, or vote with respect to the Plan;
provided, however, that the votes of the Consenting Creditors shall be
immediately revoked and deemed void ab initio upon the occurrence of the
Termination Date;

 

  (e) not object to, delay, impede, or take any other action (including to
instruct or direct the Prepetition Agent or the Indenture Trustee) to interfere
with the prompt consummation of the Restructuring Transactions (including the
entry by the Bankruptcy Court of any Cash Collateral Order that is the Form Cash
Collateral Order or is otherwise acceptable to the Required Consenting
Creditors, an order approving the Disclosure Statement, and the Confirmation
Order), or propose, file, support, or vote for any restructuring, workout,
reorganization, liquidation, or chapter 11 plan or other Alternative Transaction
(as defined below) for any of the Chaparral Parties, other than the
Restructuring Transactions and the Plan;

 

6



--------------------------------------------------------------------------------

  (f) support the Chaparral Parties’ motion to enter into and implement the
Retirement Agreement and General Release with respect to Fischer or motion to
assume an amended employment agreement of Fischer that is otherwise consistent
with the Retirement Agreement and General Release;

 

  (g) support the Chaparral Parties’ motion to enter into and implement the
Consulting Agreements; and

 

  (h) not take any other action, including, without limitation, initiating or
joining in any legal proceeding, that is materially inconsistent with its
obligations under this Agreement and that could hinder, delay, or prevent the
timely confirmation of the Plan and consummation of the Restructuring
Transactions.

Notwithstanding the foregoing, nothing in this Agreement, and neither a vote to
accept the Plan by any Consenting Creditor, nor the acceptance of the Plan by
any Consenting Creditor, shall (w) be construed to limit consent and approval
rights provided in this Agreement and the Definitive Documentation, (x) be
construed to prohibit any Consenting Creditor from contesting whether any
matter, fact, or thing is a breach of, or is inconsistent with, this Agreement,
or exercising rights or remedies specifically reserved herein, (y) be construed
to prohibit any Consenting Creditor from appearing as a party-in-interest in any
matter to be adjudicated in the Chapter 11 Cases, so long as such appearance and
the positions advocated in connection therewith are not materially inconsistent
with this Agreement and are not for the purpose of hindering, delaying, or
preventing the consummation of the Restructuring Transactions, or (z) impair or
waive the rights of any Consenting Creditor to assert or raise any objection
expressly permitted under this Agreement in connection with any hearing on
confirmation of the Plan or in the Bankruptcy Court.

Notwithstanding the foregoing, in the event the Bankruptcy Court does not
approve the Consulting Agreements or releases as described in the Plan Term
Sheet pursuant to the Confirmation Order, then each Consenting Noteholder
covenants and agrees (severally and not jointly) to support and not object to
the Reorganized Debtors entering into such Consulting Agreements and to provide
such releases as promptly as reasonably possible after the occurrence of the
Plan Effective Date (and each Consenting Lender covenants and agrees (severally
and not jointly) not object to, delay, impede, or take any other action
(including to instruct or direct the Prepetition Agent) to interfere with the
prompt consummation thereof), in each case which covenants and agreements shall
survive the occurrence of the Termination Date pursuant to clause (b) of Section
10.

6. Commitment of the Chaparral Parties. Each of the Chaparral Parties agrees,
from the PSA Effective Date until the occurrence of a Termination Date, to:

 

  (a)

support and cooperate with the Consenting Creditors and take all actions as are
necessary and appropriate to consummate the

 

7



--------------------------------------------------------------------------------

  Restructuring Transactions in accordance with the Plan and the terms and
conditions of this Agreement, including by implementing the Restructuring
Transactions in accordance with the applicable milestones set forth in
Schedule 2 hereto (collectively, the “Milestones”), which Milestones may only be
extended in accordance with Section 28 of this Agreement;

 

  (b) negotiate in good faith any terms of the Definitive Documentation that are
subject to negotiation as of the PSA Effective Date and take any necessary and
appropriate actions in furtherance of the Plan and this Agreement, including,
without limitation, the prompt execution and delivery of the Definitive
Documentation and seeking Bankruptcy Court approval of the Definitive
Documentation;

 

  (c) not undertake any action that is inconsistent with this Agreement, the
adoption and implementation of the Plan and the prompt confirmation thereof, or
which would unreasonably delay approval or consummation of the Restructuring
Transactions, including, without limitation, filing any motion to reject this
Agreement;

 

  (d) support and take all actions as are reasonably necessary and appropriate
to obtain any and all required regulatory and/or third-party approvals to
consummate the Restructuring Transactions;

 

  (e) file, no later than one calendar day after the PSA Effective Date, motions
seeking entry of the (i) PSA Approval Order and (ii) BCA and Mandate Letter
Approval Order;

 

  (f) to the extent any legal, financial, or structural impediment arises that
would prevent, hinder, or delay the consummation of the Restructuring
Transactions, negotiate in good faith appropriate additional or alternative
provisions to address any such impediment;

 

  (g) file, within five (5) Business Days of the PSA Effective Date, a motion,
in form and substance reasonably acceptable to the Required Consenting
Creditors, seeking approval of the Retirement Agreement and General Release;

 

  (h) timely pay all fees and expenses as set forth in Section 15 of this
Agreement;

 

  (i)

timely file a formal objection, in form and substance reasonably acceptable to
the Required Consenting Creditors, to any motion filed with the Bankruptcy Court
by a third party seeking the entry of an order (i) directing the appointment of
a trustee or examiner (with expanded powers beyond those set forth in
section 1106(a)(3)

 

8



--------------------------------------------------------------------------------

  and (4) of the Bankruptcy Code), (ii) converting the Chapter 11 Cases to cases
under chapter 7 of the Bankruptcy Code, or (iii) dismissing the Chapter 11
Cases;

 

  (j) timely file a formal objection, in form and substance reasonably
acceptable to the Required Consenting Creditors, to any motion filed with the
Bankruptcy Court by a third party seeking the entry of an order modifying or
terminating the Chaparral Parties’ exclusive right to file and/or solicit
acceptances of a plan of reorganization, as applicable;

 

  (k) not propose or consent to entry of a Cash Collateral Order unless it is
the Form Cash Collateral Order or is otherwise acceptable to the Chaparral
Parties and the Required Consenting Creditors;

 

  (l) not propose or consent to entry of any order modifying or terminating the
Chaparral Parties’ exclusive right to file and/or solicit acceptances of a plan
of reorganization, as applicable, that is not acceptable in form and substance
to the Required Consenting Creditors; and

 

  (m) subject to the next paragraph, not seek, solicit, or support any
dissolution, winding up, liquidation, reorganization, assignment for the benefit
of creditors, merger, transaction, consolidation, business combination, joint
venture, partnership sale of assets, financing (debt or equity), or
restructuring of the Chaparral Parties (including, for the avoidance of doubt, a
transaction premised on an asset sale under section 363 of the Bankruptcy Code),
other than the Plan and Restructuring Transactions (an “Alternative
Transaction”), and to not cause or allow any of their agents or representatives
to solicit any agreements relating to an Alternative Transaction.

For the avoidance of doubt and without limiting the foregoing, in order to
fulfill the Chaparral Parties’ fiduciary obligations, the Chaparral Parties and
their respective agents and representatives may receive (but not solicit)
proposals or offers for Alternative Transactions from third parties without
breaching or terminating this Agreement and, subject to the terms of this
Agreement, may discuss and provide due diligence to third parties in connection
with such unsolicited proposals or offers; provided, that the Chaparral Parties
shall (a) provide a copy of any written offer or proposal (and notice of any
oral offer or proposal) for an Alternative Transaction within one (1) Business
Day1 of the Chaparral Parties’ or their advisors’ receipt of such offer or
proposal received to the respective legal counsel and the financial advisors to
the Consenting Creditors and (b) provide such information to the respective
advisors to the Consenting Creditors regarding such discussions (including
copies of any materials provided to such parties hereunder) as necessary to keep
the Consenting Creditors contemporaneously informed as to the status and
substance of such discussions.

 

1  “Business Day” means any day, other than a Saturday, Sunday, or legal
holiday, in each case, in New York, New York.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event the Bankruptcy Court does not
approve the Consulting Agreements or releases as described in the Plan Term
Sheet pursuant to the Confirmation Order, then the Reorganized Debtors covenant
and agree to enter into such Consulting Agreements and to provide such releases
as promptly as reasonably possible after the occurrence of the Plan Effective
Date in accordance with the instruction of the Required Consenting Noteholders,
which covenants and agreements shall survive the occurrence of the Termination
Date pursuant to clause (b) of Section 10.

7. Consenting Creditor Termination Events. The Required Consenting Noteholders
(solely as to the Consenting Noteholders) and the Required Consenting
Prepetition Lenders (solely as to the Consenting Prepetition Lenders) (each such
group, a “Terminating Support Group”) shall each have the right, but not the
obligation, upon written notice to the other Parties, to terminate the
obligations of the Consenting Noteholders and the Consenting Prepetition
Lenders, respectively, under this Agreement upon the occurrence of any of the
following events (each, a “Consenting Creditor Termination Event”), unless
waived, in writing, by the respective Required Consenting Creditors on a
prospective or retroactive basis:

 

  (a) the failure to meet any Milestone unless (i) such failure is the result of
any act, omission, or delay on the part of any Consenting Creditor, whose
Terminating Support Group is seeking termination, in violation of its
obligations under this Agreement or (ii) such Milestone is waived or amended in
accordance with Section 28 of this Agreement;

 

  (b) the Bankruptcy Court enters an order converting one or more of the Chapter
11 Cases to a case under chapter 7 of the Bankruptcy Code;

 

  (c) the Bankruptcy Court enters an order appointing a trustee, receiver, or
examiner with expanded powers beyond those set forth in section 1106(a)(3) and
(4) of the Bankruptcy Code in one or more of the Chapter 11 Cases;

 

  (d) any Chaparral Party (i) files with the Bankruptcy Court, amends or
modifies, or files a pleading with the Bankruptcy Court seeking authority to
amend or modify, the Definitive Documentation, in a manner that is inconsistent
with this Agreement or which is otherwise in a form and substance not reasonably
satisfactory to the Required Consenting Creditors (consistent with their
applicable consent and approval rights under this Agreement) or (ii) publicly
announces its intention to take any such acts;

 

  (e)

any Chaparral Party files, or publicly announces that it will file, with the
Bankruptcy Court any plan of reorganization other than

 

10



--------------------------------------------------------------------------------

  the Plan, or files with the Bankruptcy Court any motion or application seeking
authority to sell any assets (other than of de minimis value), without the prior
written consent of the Required Consenting Creditors;

 

  (f) the issuance by any governmental authority, including the Bankruptcy
Court, any regulatory authority, or any other court of competent jurisdiction,
of any ruling or order denying approval of any material term or condition of the
Definitive Documentation or enjoining the substantial consummation of the
Restructuring Transactions; provided, however, that the Chaparral Parties shall
have five (5) Business Days after issuance of such ruling or order to obtain
relief that would allow consummation of the Restructuring Transactions in a
manner that (i) does not prevent or diminish compliance with the terms of the
Plan and this Agreement or (ii) is acceptable to the Required Consenting
Creditors;

 

  (g) any Chaparral Party proposes or consents to entry of a Cash Collateral
Order that is not the Form Cash Collateral Order or is not otherwise acceptable
to the Required Consenting Creditors;

 

  (h) the occurrence of a breach by any Chaparral Party of any agreement,
representation, warranty, or covenant of such Party set forth in this Agreement
(it being understood and agreed that any actions required to be taken by the
Chaparral Parties that are included in the Plan Term Sheet or the Exit Facility
Term Sheet attached to this Agreement, but not in this Agreement are to be
considered “covenants” of the Chaparral Parties, and therefore covenants of this
Agreement, notwithstanding the failure of any specific provision in the Plan
Term Sheet or the Exit Facility Term Sheet to be re-copied in this Agreement)
that (to the extent curable) remains uncured for a period of five (5) Business
Days after written notice thereof is provided to the Chaparral Parties;

 

  (i) either: (i) any Chaparral Party files with the Bankruptcy Court a motion,
application, or adversary proceeding (or any Chaparral Party supports any such
motion, application, or adversary proceeding filed or commenced by any third
party) (A) challenging the validity, enforceability, or priority of, or seeking
avoidance or subordination of, the Unsecured Notes Claims or the Prepetition
Credit Agreement Claims, or (B) asserting any other cause of action against the
Consenting Creditors or the Indenture Trustee; or (ii) the Bankruptcy Court
enters an order providing relief against any Consenting Creditor or the
Indenture Trustee with respect to any of the foregoing causes of action or
proceedings;

 

11



--------------------------------------------------------------------------------

  (j) any Chaparral Party terminates its obligations under and in accordance
with this Agreement;

 

  (k) any Chaparral Party has (i) withdrawn the Plan, (ii) publicly announced
its intention not to support the Plan, (iii) filed a motion with the Bankruptcy
Court seeking the approval of an Alternative Transaction, or (iv) agreed in
writing (including, for the avoidance of doubt, as evidenced by a term sheet,
letter of intent, or similar document) or publicly announced its intent to
pursue an Alternative Transaction;

 

  (l) if any debtor-in-possession financing with respect to the Chaparral
Parties is approved by order of the Bankruptcy Court on terms that are not
reasonably acceptable to the Required Consenting Creditors;

 

  (m) the Bankruptcy Court does not enter the PSA Approval Order, the BCA
Approval Order, and the Mandate Letter Approval Order by the date set forth in
the applicable Milestone;

 

  (n) if any of the orders that are Definitive Documentation or approve
Definitive Documentation are reversed, stayed, dismissed, vacated, reconsidered,
modified, or amended without the consent of the Required Consenting Creditors or
a motion for reconsideration, reargument, or rehearing is filed with the
Bankruptcy Court by the Chaparral Parties and such reversal, stay, dismissal,
vacatur, reconsideration, modification, amendment, or the filing of such motion,
as the case may be, would, or reasonably be expected to, impede, delay, appeal,
or obstruct the proposal, solicitation, confirmation, or consummation of the
applicable Plan or the Restructuring that is materially consistent with this
Agreement;

 

  (o) if the Chaparral Parties execute or file with the Bankruptcy Court any
Definitive Documentation that is inconsistent with the applicable requirements
set forth in Section 3(b) of this Agreement;

 

  (p) if the Chaparral Parties execute or file with the Bankruptcy Court an exit
facility that is inconsistent with the Exit Facility Term Sheet or that is not
in form and substance satisfactory to the Required Consenting Creditors;

 

  (q) if the $50,000,000 to be raised in the Unsecured Notes Rights Offering is
not fully funded, reduced, or cancelled for any reason; or

 

  (r) if the Bankruptcy Court enters an order in the Chapter 11 Cases
terminating any of the Chaparral Parties’ exclusive right to file a plan or
plans of reorganization pursuant to section 1121 of the Bankruptcy Code.

 

12



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, unless and until there is an
unstayed order of the Bankruptcy Court providing that the giving of notice under
and/or termination of this Agreement in accordance with its terms is not
prohibited by the automatic stay imposed by section 362 of the Bankruptcy Code,
the occurrence of any of the Consenting Creditor Termination Events in this
Section 7 shall result in an automatic termination of this Agreement, to the
extent the Required Consenting Creditors would otherwise have the ability to
terminate this Agreement in accordance with this Section 7, five (5) Business
Days following such occurrence unless waived in writing by the Required
Consenting Creditors.

8. The Chaparral Parties’ Termination Events. The Chaparral Parties shall have
the right, but not the obligation, upon written notice to the Consenting
Creditors, to terminate their obligations (jointly) under this Agreement upon
the occurrence of any of the following events (each a “Company Termination
Event,” and together with the Consenting Creditor Termination Events, the
“Termination Events”), unless waived, in writing, by the Chaparral Parties on a
prospective or retroactive basis:

 

  (a) a breach by a Consenting Creditor of any agreement, representation,
warranty, or covenant of such Consenting Creditor set forth in this Agreement
(it being understood and agreed that any actions required to be taken by the
Consenting Creditor that are included in the Plan Term Sheet or the Exit
Facility Term Sheet attached to this Agreement, but not in this Agreement, are
to be considered “covenants” of the Consenting Creditor, and therefore covenants
of this Agreement, notwithstanding the failure of any specific provision in the
Plan Term Sheet or the Exit Facility Term Sheet to be re-copied in this
Agreement) that could reasonably be expected to have a material adverse impact
on the timely consummation of the Restructuring Transactions that (to the extent
curable) remains uncured for a period of five (5) Business Days after notice to
all Consenting Creditors of such breach and a description thereof is provided to
the Consenting Creditors;

 

  (b) the occurrence of a breach of this Agreement by any Consenting Creditor
that has the effect of materially impairing any of the Chaparral Parties’
ability to timely effectuate the Restructuring Transactions and has not been
cured (if susceptible to cure) within five (5) Business Days after notice to all
Consenting Creditors of such breach;

 

  (c)

if the board of directors or board of managers, as applicable, of any Chaparral
Party terminates this Agreement pursuant to the exercise of its respective
fiduciary duties or determines, based upon advice of counsel, that proceeding
with the Restructuring Transactions (including, without limitation, the Plan or
solicitation of the Plan)

 

13



--------------------------------------------------------------------------------

  would be inconsistent with the exercise of its fiduciary duties to its
stakeholders, including, without limitation, the Debtors and their creditor
estates; or

 

  (d) the issuance by any governmental authority, including the Bankruptcy
Court, any regulatory authority, or any other court of competent jurisdiction,
of any ruling or order denying approval of any material term or condition of the
Definitive Documentation or enjoining the substantial consummation of the
Restructuring Transactions; provided, that the Chaparral Parties shall have made
commercially reasonable efforts to obtain reversal, modification, or such other
relief from such ruling or order as may be necessary to permit consummation of
the Restructuring Transactions before any Termination Event under this clause
8(d) shall arise.

9. Individual Termination. Any Consenting Creditor may terminate this Agreement
as to itself only, upon written notice to the other Parties, in the event
that: (i) this Agreement is amended without its consent in such a way as to
alter any of the economic terms thereof in a manner that is disproportionately
adverse to such Consenting Creditor as compared to similarly situated Consenting
Creditors; or (ii) any Definitive Documentation is filed with the Bankruptcy
Court or executed by the Chaparral Parties and the Required Consenting Creditors
that contains terms that are materially inconsistent with the economic terms of
the Plan Term Sheet or the Exit Facility Term Sheet, in either case by giving
ten (10) Business Days’ written notice to the Chaparral Parties and the other
Required Consenting Creditors; provided, that such Consenting Creditor has
provided such written notice of termination within five (5) Business Days of its
receipt of written notice of such amendment, filing, or execution.

10. Mutual Termination; Automatic Termination. (a) This Agreement and the
obligations of all Parties hereunder may be terminated by mutual written
agreement by and among each of the Chaparral Parties and the Consenting
Creditors. (b) Notwithstanding anything in this Agreement to the contrary, this
Agreement shall terminate automatically upon the occurrence of the Plan
Effective Date.

11. Effect of Termination. The earliest date on which termination of this
Agreement as to a Party is effective in accordance with Sections 7, 8, 9, or 10
of this Agreement shall be referred to, with respect to such Party, as a
“Termination Date”. Upon the occurrence of a Termination Date, all Parties’
obligations under this Agreement shall be terminated effective immediately, and
all Parties hereto shall be released from all commitments, undertakings,
agreements, and obligations; provided, however, that each of the following shall
survive any such termination: (a) any claim for breach of this Agreement that
occurs prior to such Termination Date, and all rights and remedies with respect
to such claims shall not be prejudiced in any way; (b) the Chaparral Parties’
obligations in Section 15 of this Agreement accrued up to and including such
Termination Date; and (c) the last paragraph of Section 5 and Section 6 (but, in
each case, only upon the occurrence of the Termination Date pursuant to clause
(b) of Section 10) and Sections 11, 16, 18, 19, 20, 22, 25, 27, 31, and 36 of
this Agreement. The automatic

 

14



--------------------------------------------------------------------------------

stay applicable under section 362 of the Bankruptcy Code shall not prohibit a
Party from taking any action necessary to effectuate the termination of this
Agreement pursuant to and in accordance with the terms hereof.

12. Cooperation and Support. The Chaparral Parties shall provide draft copies of
all motions, applications, and other documents that any Chaparral Party intends
to file with the Bankruptcy Court that relate in any material respect to the
Restructuring Transactions to counsel to the Ad Hoc Committee (as defined below)
and counsel to the Prepetition Agent in accordance with Section 26 of this
Agreement at least three (3) Business Days (or as soon thereafter as is
reasonably practicable under the circumstances) prior to the date when such
Chaparral Party intends to file such document, and shall consult in good faith
with such counsel regarding the form and substance of any such proposed filing
with the Bankruptcy Court; provided, that the Chaparral Parties shall provide
draft copies of all other motions, applications, and documents that any
Chaparral Party intends to file with the Bankruptcy Court to such counsel as
soon as is reasonably practicable under the circumstances, but, in no event,
less than one (1) calendar day prior to the date when such Chaparral Party
intends to file such document. The Chaparral Parties will use reasonable efforts
to provide draft copies of all other material pleadings any Chaparral Party
intends to file with the Bankruptcy Court to counsel to the Required Consenting
Creditors in accordance with Section 26 of this Agreement at least three
(3) Business Days (or as soon thereafter as is reasonably practicable under the
circumstances) prior to the date when such Chaparral Party intends to file such
document, and shall consult in good faith with such counsel regarding the form
and substance of any such proposed pleading. For the avoidance of doubt, the
Parties agree to negotiate in good faith the Definitive Documentation that is
subject to negotiation and completion, consistent with Sub-Clause (b) of
Section 3 of this Agreement, and that notwithstanding anything herein to the
contrary, the Definitive Documentation, including any motions or orders related
thereto, shall be consistent with this Agreement and otherwise shall be in form
and substance acceptable to the Chaparral Parties and the Required Consenting
Creditors. The Chaparral Parties shall: (i) provide to the Ad Hoc Committee
Advisors and the Consenting Prepetition Lender Advisors (each as defined below),
and direct its employees, officers, advisors, and other representatives to
provide the Ad Hoc Committee Advisors and the Consenting Prepetition Lender
Advisors, (A) reasonable access (without any material disruption to the conduct
of the Chaparral Parties’ businesses) during normal business hours to the
Chaparral Parties’ books and records, (B) reasonable access to the management
and advisors of the Chaparral Parties for the purposes of evaluating the
Chaparral Parties’ assets, liabilities, operations, businesses, finances,
strategies, prospects, and affairs, and (C) timely and reasonable responses to
all reasonable diligence requests; (ii) promptly notify counsel to the Ad Hoc
Committee and the Consenting Prepetition Lenders of any newly commenced material
governmental or third party litigations, investigations, or hearings against any
of the Chaparral Parties; and (iii) cooperate and coordinate with the Ad Hoc
Committee Advisors and the Consenting Prepetition Lender Advisors on strategy
matters relating to the implementation of the Restructuring Transactions in a
manner consistent with this Agreement.

 

15



--------------------------------------------------------------------------------

13. Transfers of Claims and Interests.

 

  (a) No Consenting Creditor shall (i) sell, transfer, assign, pledge, grant a
participation interest in, or otherwise dispose of, directly or indirectly, any
of its right, title, or interest in respect of any of such Consenting Creditor’s
claims against, or interests in, any Chaparral Party, as applicable, in whole or
in part, or (ii) deposit any of such Consenting Creditor’s claims against, or
interests in, any Chaparral Party, as applicable, into a voting trust, or grant
any proxies, or enter into a voting agreement with respect to any such claims or
interests (the actions described in clauses (i) and (ii) are collectively
referred to herein as a “Transfer” and the Consenting Creditor making such
Transfer is referred to herein as the “Transferor”), unless such Transfer is to
another Consenting Creditor or any other entity (a “Transferee”) that (x) first
agrees in writing to be bound by the terms of this Agreement by executing and
delivering to the Chaparral Parties a Transferee Joinder substantially in the
form attached hereto as Exhibit B (the “Transferee Joinder”), and (y) solely
with respect to any Transferor that is a Backstop Party, agrees in writing to be
bound by the obligations of the applicable Transferor under the Backstop
Commitment Agreement and is determined, after due inquiry and investigation by
the Consenting Creditors and the Chaparral Parties, to be reasonably capable of
fulfilling such obligations. With respect to claims against or interests in a
Chaparral Party held by the relevant Transferee upon consummation of a Transfer
in accordance herewith, such Transferee is deemed to make all of the
representations, warranties, and covenants of a Consenting Creditor, as
applicable, set forth in this Agreement as of the date of such Transfer. Upon
compliance with the foregoing, the Transferor shall be deemed to relinquish its
rights (and be released from its obligations, except for any claim for breach of
this Agreement that occurs prior to such Transfer) under this Agreement to the
extent of such transferred rights and obligations. Any Transfer made in
violation of this Sub-Clause (a) of this Section 13 shall be deemed null and
void ab initio and of no force or effect, regardless of any prior notice
provided to the Chaparral Parties and/or any Consenting Creditor, and shall not
create any obligation or liability of any Chaparral Party or any other
Consenting Creditor to the purported transferee.

 

  (b)

Notwithstanding Sub-Clause (a) of this Section 13: (i) an entity that is acting
in its capacity as a Qualified Marketmaker shall not be required to be or become
a Consenting Creditor to effect any transfer (by purchase, sale, assignment,
participation, or otherwise) of any claim against any Chaparral Party, as
applicable, by a Consenting Creditor to a transferee; provided, that such
transfer by

 

16



--------------------------------------------------------------------------------

  a Consenting Creditor to a transferee shall be in all other respects in
accordance with and subject to Sub-Clause (a) of this Section 13; and (ii) to
the extent that a Consenting Creditor, acting in its capacity as a Qualified
Marketmaker, acquires any claim against, or interest in, any Chaparral Party
from a holder of such claim or interest who is not a Consenting Creditor, it may
transfer (by purchase, sale, assignment, participation, or otherwise) such claim
or interest without the requirement that the transferee be or become a
Consenting Creditor in accordance with this Section 13; provided further, that
in the event a Qualified Marketmaker is, on the voting deadline for the Plan,
the beneficial holder of any claim against, or interest in, any Chaparral Party
that was acquired from a Consenting Creditor, it shall vote such claim or
interest in accordance with Section 5(c) of this Agreement. For purposes of this
Sub-Clause (b), a “Qualified Marketmaker” means an entity that (x) holds itself
out to the market as standing ready in the ordinary course of its business to
purchase from customers and sell to customers claims against any of the
Chaparral Parties (including debt securities or other debt) or enter with
customers into long and short positions in claims against the Chaparral Parties
(including debt securities or other debt), in its capacity as a dealer or market
maker in such claims against the Chaparral Parties, and (y) is in fact regularly
in the business of making a market in claims against issuers or borrowers
(including debt securities or other debt).

14. Further Acquisition of Claims or Interests. Except as expressly set forth in
Section 13 of this Agreement, nothing in this Agreement shall be construed as
precluding any Consenting Creditor or any of its affiliates from acquiring
additional claims against or interests in any Chaparral Parties; provided,
however, that any such claims or interests shall automatically be subject to the
terms and conditions of this Agreement and, if such acquiring Consenting
Creditor is a Backstop Party, to the terms and conditions of the Backstop
Commitment Agreement. Upon any such further acquisition by a Consenting Creditor
or any of its affiliates, such Consenting Creditor shall promptly notify in
writing the Chaparral Parties and respective counsel to the Ad Hoc Committee (as
defined below) and the Prepetition Agent.

15. Fees and Expenses. Subject to Section 11 of this Agreement, and in
accordance with and subject to the PSA Approval Order, which shall provide for
the payment of all of the fees and expenses described in this Agreement and the
Backstop Commitment Agreement, the Chaparral Parties shall pay or reimburse all
reasonable and documented fees and out-of-pocket expenses (regardless of whether
such fees and expenses were incurred before or after the Petition Date, and in
each case, in accordance with (and when due under) any applicable engagement
letter or fee reimbursement letter with the Chaparral Parties or, with respect
to the Indenture Trustee, the Indentures) of: (a) Milbank, Tweed, Hadley &
McCloy LLP (“Milbank”), as counsel to an ad hoc committee of Noteholders (the
“Ad Hoc Committee”); (b) Drinker Biddle & Reath LLP, as Delaware local counsel
to the Ad Hoc Committee; (c) PJT Partners LP, as financial

 

17



--------------------------------------------------------------------------------

advisor retained on behalf of the Ad Hoc Committee; (d) Tudor, Pickering, Holt &
Co. Advisors, LLC, as investment banker retained on behalf of the Ad Hoc
Committee; (e) Korn Ferry International, a consulting firm selected by the
Required Consenting Noteholders to identify potential board members ((a) through
(e) collectively, the “Ad Hoc Committee Advisors”); (f) on the Plan Effective
Date, the reasonable compensation, fees, expenses, and disbursements (including,
without limitation, attorneys’ fees and agents’ fees, expenses, and
disbursements) incurred by the Indenture Trustee; and (g) on the Plan Effective
Date, up to $350,000 (in aggregate) of the reasonable, out-of-pocket expenses of
the members of the Ad Hoc Committee; provided, that such expenses must be
approved by a majority of the members of the Ad Hoc Committee ((a) through (g)
collectively, the “Invoiced Fees”). The Chaparral Parties shall pay all such
fees and expenses of the Ad Hoc Committee Advisors and the Indenture Trustee
incurred prior to the PSA Effective Date promptly following entry of the PSA
Approval Order. Unless otherwise ordered by the Bankruptcy Court, no recipient
of any payment hereunder shall be required to file with respect thereto any
interim or final fee application with the Bankruptcy Court; provided, that, in
the event that the Chaparral Parties dispute the payment of any specific portion
of the Invoiced Fees (the “Disputed Invoiced Fees”), the Chaparral Parties shall
first make a good faith effort to resolve such dispute with the Ad Hoc Committee
Advisors or the Indenture Trustee, as applicable. If the Parties are unable to
resolve such dispute, the Chaparral Parties may file with the Bankruptcy Court a
motion or other pleading setting forth the specific objections to the Disputed
Invoiced Fees within ten (10) Business Days of receipt of the applicable
invoice; provided further, that pending the resolution of such a dispute, the
Chaparral Parties shall pay in full the Invoiced Fees as set forth above,
excluding the Disputed Invoiced Fees. To the extent that the Bankruptcy Court,
after notice and a hearing on at least ten (10) days prior written notice to the
Ad Hoc Committee Advisors or the Indenture Trustee, as applicable, enters an
order sustaining any such objections to the Disputed Invoiced Fees, the
Bankruptcy Court shall determine the applicable remedy with respect to the
disallowed amount of the Invoiced Fees. For the avoidance of doubt, the
Chaparral Parties shall not, prior to the Termination Date, seek the termination
of any engagement letter or fee letter referred to in this paragraph with
respect to any of the Ad Hoc Committee Advisors. The Chaparral Parties shall pay
or reimburse all reasonable and documented fees and out-of-pocket expenses
(regardless of whether such fees and expenses were incurred before or after the
Petition Date) of the Prepetition Agent and the Prepetition Lenders in
accordance with the terms of (i) the Prepetition Credit Agreement (ii) the Cash
Collateral Order, and (iii) the Prepetition Agent’s Mandate Letter to move
forward with its process of structuring and arranging the Exit Facility (the
“Mandate Letter”), including, without limitation, the fees and expenses of
attorneys, advisors, consultants, or other professionals retained by the
Consenting Prepetition Lenders (collectively, the “Consenting Prepetition Lender
Advisors”).

16. Consents and Acknowledgments. Each Party irrevocably acknowledges and agrees
that this Agreement is not and shall not be deemed to be a solicitation for
consents to the Plan. The acceptance of the Plan by each of the Consenting
Creditors will not be solicited until such Parties have received the Disclosure
Statement and related ballots in accordance with applicable law, and will be
subject to sections 1125, 1126, and 1127 of the Bankruptcy Code. This Agreement
does not constitute, and shall not be

 

18



--------------------------------------------------------------------------------

deemed to constitute, an offer for the purchase, sale, exchange, hypothecation,
or other transfer of securities for purposes of the Securities Act of 1933, as
amended (the “Securities Act”) and the Securities Exchange Act of 1934, as
amended (or any other federal, state, or provincial law or regulation).

17. Representations and Warranties.

 

  (a) Each Consenting Creditor hereby represents and warrants on a several and
not joint basis, for itself and not any other person or entity, that the
following statements are true, correct, and complete, to the best of its actual
knowledge, as of the date hereof:

 

  (i) it has the requisite organizational power and authority to enter into this
Agreement and to carry out the transactions contemplated by, and perform its
respective obligations under, this Agreement;

 

  (ii) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

 

  (iii) the execution, delivery, and performance by it of this Agreement does
not violate any provision of law, rule, or regulation applicable to it or any of
its affiliates, or its certificate of incorporation, or bylaws, or other
organizational documents, or those of any of its affiliates;

 

  (iv) the execution and delivery by it of this Agreement does not require any
registration or filing with, the consent or approval of, notice to, or any other
action with any federal, state, or other governmental authority or regulatory
body, other than, for the avoidance of doubt, the actions with governmental
authorities or regulatory bodies required in connection with implementation of
the Restructuring Transactions;

 

  (v) subject to the provisions of sections 1125 and 1126 of the Bankruptcy
Code, this Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally, or by
equitable principles relating to enforceability;

 

  (vi)

it has sufficient knowledge and experience to evaluate properly the terms and
conditions of the Plan and this

 

19



--------------------------------------------------------------------------------

  Agreement, and has been afforded the opportunity to discuss the Plan and other
information concerning the Chaparral Parties with the Chaparral Parties’
representatives, and to consult with its legal and financial advisors with
respect to its credit and investment decision to execute this Agreement, and it
has made its own analysis and decision to enter into this Agreement and
otherwise investigated this matter to its full satisfaction;

 

  (vii) it (A) either (1) is the sole owner of the claims and interests
identified below its name on its signature page hereof and in the amounts set
forth therein, or (2) has all necessary investment or voting discretion with
respect to the claims and interests identified below its name on its signature
page hereof, and has the power and authority to bind the owner(s) of such claims
and interests to the terms of this Agreement; (B) is entitled (for its own
accounts or for the accounts of such other owners) to all of the rights and
economic benefits of such claims and interests; and (C) does not directly or
indirectly own or control any claims against or interests in any Chaparral Party
other than as identified below its name on its signature page hereof; and

 

  (viii) other than pursuant to this Agreement, the claims and interests
identified below its name on its signature page hereof are free and clear of any
pledge, lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal, or other limitation on disposition or
encumbrance of any kind, that would adversely affect in any material way such
Consenting Creditor’s performance of its obligations contained in this Agreement
at the time such obligations are required to be performed.

 

  (b) Each Chaparral Party hereby represents and warrants on a joint and several
basis (and not any other person or entity other than the Chaparral Parties) that
the following statements are true, correct, and complete as of the date hereof
(subject to approval of the Bankruptcy Court):

 

  (i) it has the requisite corporate or other organizational power and authority
to enter into this Agreement and to carry out the transactions contemplated by,
and perform its respective obligations under, this Agreement;

 

20



--------------------------------------------------------------------------------

  (ii) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

 

  (iii) the execution and delivery by it of this Agreement does not (A) violate
its certificates of incorporation, or bylaws, or other organizational documents,
or those of any of its affiliates, or (B) result in a breach of, or constitute
(with due notice or lapse of time or both) a default (other than, for the
avoidance of doubt, a breach or default that would be triggered as a result of
the Chapter 11 Cases or any Chaparral Party’s undertaking to implement the
Restructuring Transactions through the Chapter 11 Cases) under any material
contractual obligation to which it or any of its affiliates is a party;

 

  (iv) the execution and delivery by it of this Agreement does not require any
registration or filing with, the consent or approval of, notice to, or any other
action with any federal, state, or other governmental authority or regulatory
body, other than, for the avoidance of doubt, the actions with governmental
authorities or regulatory bodies required in connection with implementation of
the Restructuring Transactions;

 

  (v) (A) the offer and sale of any shares of the New Equity Interests and any
rights to acquire any shares of the New Equity Interests has not been, and is
not intended to be, registered under the Securities Act and (B) the offering and
issuance of the New Equity Interests and any rights to acquire any shares of the
New Equity Interests is intended to be exempt from registration under the
Securities Act pursuant to Section 4(a)(2) of the Securities Act and Regulation
D thereunder or pursuant to section 1145 of the Bankruptcy Code;

 

  (vi) subject to the provisions of sections 1125 and 1126 of the Bankruptcy
Code, this Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally, or by
equitable principles relating to enforceability; and

 

  (vii) it has sufficient knowledge and experience to evaluate properly the
terms and conditions of the Plan and this Agreement, and has been afforded the
opportunity to consult with its legal and financial advisors with respect to its
decision to execute this Agreement, and it has made its own analysis and
decision to enter into this Agreement and otherwise investigated this matter to
its full satisfaction.

 

21



--------------------------------------------------------------------------------

18. Automatic Stay. Each of the Parties acknowledges and agrees that this
Agreement is being executed in connection with negotiations concerning the
financial restructuring of the Chaparral Parties in the Chapter 11 Cases, and
the exercise of the rights granted in this Agreement shall not be a violation of
the automatic stay provisions of section 362 of the Bankruptcy Code.

19. No Waiver. If the transactions contemplated herein are not consummated, or
following the occurrence of a Termination Date, if applicable, nothing herein
shall be construed as a waiver by any Party of any or all of such Party’s
rights, and the Parties expressly reserve any and all of their respective
rights. The Parties acknowledge that this Agreement, the Plan, and all
negotiations relating hereto are part of a proposed settlement of matters that
could otherwise be the subject of litigation. Pursuant to Rule 408 of the
Federal Rules of Evidence, any applicable state rules of evidence, and any other
applicable law, foreign or domestic, this Agreement, the Plan, any related
documents, and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than a proceeding to enforce the terms of this
Agreement.

20. Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Consenting Creditors under this Agreement
shall be several, not joint. No Party shall have any responsibility by virtue of
this Agreement for any trading by any other entity. No prior history, pattern,
or practice of sharing confidences among or between the Parties shall in any way
affect or negate this Agreement. The Consenting Creditors hereby represent and
warrant they have no agreement, arrangement, or understanding with respect to
acting together for the purpose of acquiring, holding, voting, or disposing of
any equity securities of the Chaparral Parties and do not constitute a “group”
within the meaning of Rule 13d-5 under the Securities Exchange Act of 1934, as
amended. No action taken by any Consenting Creditor pursuant to this Agreement
shall be deemed to constitute or to create a presumption by any of the Parties
that the Consenting Creditors are in any way acting in concert or as such a
“group.”

21. Specific Performance. It is understood and agreed by the Parties that money
damages may be an insufficient remedy for any breach of this Agreement by any
Party and each non-breaching Party shall be entitled to seek specific
performance and injunctive or other equitable relief as a remedy of any such
breach of this Agreement, including, without limitation, an order of the
Bankruptcy Court requiring any Party to comply promptly with any of its
obligations hereunder.

 

22



--------------------------------------------------------------------------------

22. Governing Law & Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to such state’s choice of law provisions which would require or permit the
application of the law of any other jurisdiction. By its execution and delivery
of this Agreement, each Party irrevocably and unconditionally agrees that the
Bankruptcy Court shall have exclusive jurisdiction of all matters arising out of
or in connection with this Agreement. By executing and delivering this
Agreement, each of the Parties irrevocably and unconditionally submits to the
personal jurisdiction of the Bankruptcy Court solely for purposes of any action,
suit, proceeding, or other contested matter arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment rendered or order
entered in any such action, suit, proceeding, or other contested matter.

23. Waiver of Right to Trial by Jury. Each of the Parties waives any right to
have a jury participate in resolving any dispute, whether sounding in contract,
tort, or otherwise, between any of the Parties arising out of, connected with,
relating to, or incidental to the relationship established between any of them
in connection with this Agreement. Instead, any disputes resolved in court shall
be resolved in a bench trial without a jury.

24. Successors and Assigns. Except as otherwise provided in this Agreement and
subject to Section 13 of this Agreement, this Agreement is intended to bind and
inure to the benefit of each of the Parties and each of their respective
successors and permitted assigns.

25. No Third-Party Beneficiaries. Unless expressly stated herein, this Agreement
shall be solely for the benefit of the Parties and no other person or entity
shall be a third-party beneficiary of this Agreement.

26. Notices. All notices (including, without limitation, any notice of
termination or breach) and other communications from any Party hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered by courier service, messenger, email, or facsimile to the other
Parties at the applicable addresses below, or such other addresses as may be
furnished hereafter by notice in writing. Any notice of termination or breach
shall be delivered to all other Parties.

 

  (a) If to any Chaparral Party:

Chaparral Energy, Inc.

701 Cedar Lake Blvd.

Oklahoma City, OK 73114

Attn: Mark Fischer

Tel: (405) 426-4410

Email: markf@chaparralenergy.com

with a copy to:

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

 

23



--------------------------------------------------------------------------------

Chicago, IL 60611

Attn: Richard A. Levy

Direct Dial: (312) 876-7692

Fax: (312) 993-9767

Email: richard.levy@lw.com

-and-

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attn: Keith A. Simon

Direct Dial: (212) 906-1372

Fax: (212) 751-4864

Email: keith.simon@lw.com

 

  (b) If to a Consenting Noteholder:

To the address set forth on each such Consenting Noteholder’s signature page (or
as directed by any transferee thereof), as the case may be.

with a copy to:

Milbank, Tweed, Hadley & McCloy LLP

28 Liberty Street

New York, NY 10005-1413

Attn:   Evan Fleck and Michael Price Tel:   (212) 530-5000 Fax:   (212) 530-5219
Email:  

efleck@milbank.com

mprice@milbank.com

 

  (c) If to a Consenting Prepetition Lender:

To the address set forth on each such Consenting Prepetition Lender’s signature
page (or as directed by any transferee thereof), as the case may be.

with a copy to:

Vinson & Elkins LLP

Trammell Crow Center

2001 Ross Avenue, Suite 3700

Dallas, TX 75201-2975

Attn:   William L. Wallander and Paul E. Heath Tel:   (214) 220-7700 Fax:  
(214) 220-7716 Email:   bwallander@velaw.com   pheath@velaw.com

 

24



--------------------------------------------------------------------------------

27. Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter of this Agreement, and supersedes all
prior negotiations, agreements, and understandings, whether written or oral,
among the Parties with respect to the subject matter of this Agreement;
provided, however, that, for the avoidance of doubt, (i) any confidentiality
agreement executed by any Consenting Creditor shall survive this Agreement and
shall continue to be in full force and effect in accordance with its terms and
(ii) the terms of any Definitive Documentation shall control with respect to the
subject matter of such Definitive Documentation.

28. Amendments. Except as otherwise provided herein, this Agreement may not be
modified, amended, or supplemented, and no term or provision hereof or thereof
waived, without the prior written consent of the Chaparral Parties and the
Required Consenting Creditors.

29. Reservation of Rights.

 

  (a) Except as expressly provided in this Agreement, nothing herein is intended
to, or does, in any manner waive, limit, impair, or restrict the ability of any
Party to protect and preserve its rights, remedies, and interests, including
without limitation, its claims against any of the other Parties.

 

  (b) Without limiting Sub-Clause (a) of this Section 29 in any way, if this
Agreement is terminated for any reason, nothing shall be construed herein as a
waiver by any Party of any or all of such Party’s rights, remedies, claims, and
defenses and the Parties expressly reserve any and all of their respective
rights, remedies, claims, and defenses, subject to Section 19 of this
Agreement. This Agreement, the Plan, and any related document shall in no event
be construed as, or be deemed to be evidence of, an admission or concession on
the part of any Party of any claim or fault or liability or damages
whatsoever. Each of the Parties denies any and all wrongdoing or liability of
any kind and does not concede any infirmity in the claims or defenses which it
has asserted or could assert.

30. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument, and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

31. Confidentiality. The terms of any existing confidentiality agreements
executed by and among any of the Parties as of the date hereof shall remain in
full force in accordance with their terms. Except as required by applicable law,
rule, or regulation

 

25



--------------------------------------------------------------------------------

or as ordered by the Bankruptcy Court or other court of competent jurisdiction,
no Party or its advisors shall disclose to any person or entity (including, for
the avoidance of doubt, any other Party) the holdings information of any
Consenting Creditor without such Consenting Creditor’s prior written consent;
provided, that the Chaparral Parties may publicly disclose the aggregate
holdings of all Consenting Creditors.

32. Severability. If any portion of this Agreement shall be held to be invalid,
unenforceable, void or voidable, or violative of applicable law, the remaining
portions of this Agreement so far as they may practicably be performed shall
remain in full force and effect and binding on the Parties.

33. Additional Parties. Without in any way limiting the requirements of Section
13 of this Agreement, additional Noteholders and Prepetition Lenders may elect
to become Parties upon execution and delivery to the other Parties of a
counterpart hereof. Such additional Parties shall become a Consenting Creditor
under this Agreement in accordance with the terms of this Agreement.

34. Time Periods. If any time period or other deadline provided in this
Agreement expires on a day that is not a Business Day, then such time period or
other deadline, as applicable, shall be deemed extended to the next succeeding
Business Day.

35. Headings. The section headings of this Agreement are for convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement.

36. Interpretation. This Agreement is the product of negotiations among the
Parties, and the enforcement or interpretation hereof, is to be interpreted in a
neutral manner, and any presumption with regard to interpretation for or against
any Party by reason of that Party having drafted or caused to be drafted this
Agreement or any portion hereof, shall not be effective in regard to the
interpretation hereof. For purposes of this Agreement, unless otherwise
specified: (a) each term, whether stated in the singular or the plural, shall
include both the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and the neuter
gender; (b) all references herein to “Articles”, “Sections”, and “Exhibits” are
references to Articles, Sections, and Exhibits of this Agreement; and (c) the
words “herein,” “hereof,” “hereunder,” and “hereto” refer to this Agreement in
its entirety rather than to a particular portion of this Agreement.

[Signatures and exhibits follow.]

 

26



--------------------------------------------------------------------------------

CHAPARRAL ENERGY, INC., a Delaware corporation By:  

 

CHAPARRAL ENERGY, L.L.C., an Oklahoma limited liability company By:  

 

CHAPARRAL BIOFUELS, L.L.C., an Oklahoma limited liability company By:  

 

CHAPARRAL RESOURCES, L.L.C., an Oklahoma limited liability company By:  

 

CHAPARRAL CO2, L.L.C., an Oklahoma limited liability company By:  

 

CEI ACQUISITION, L.L.C., a Delaware limited liability company By:  

 

CEI PIPELINE, L.L.C., a Texas limited liability company By:  

 

 

[Signature Page to Plan Support Agreement – Chaparral Parties]



--------------------------------------------------------------------------------

CHAPARRAL REAL ESTATE, L.L.C., an Oklahoma limited liability company By:  

 

GREEN COUNTRY SUPPLY, INC., an Oklahoma corporation By:  

 

CHAPARRAL EXPLORATION, L.L.C., a Delaware limited liability company By:  

 

ROADRUNNER DRILLING, L.L.C., an Oklahoma limited liability company By:  

 

 

[Signature Page to Plan Support Agreement – Chaparral Parties]



--------------------------------------------------------------------------------

[CONSENTING CREDITOR][, by and on behalf of certain of its and its affiliates’
managed funds and/or accounts] By:  

 

  Name:   Title: Address for Notices:

[Signature Page to Plan Support Agreement – Consenting Creditor]



--------------------------------------------------------------------------------

Consenting Creditor:                    

Principal amount of claims by debt instrument

 

Beneficial Holder

   Prepetition Credit
Agreement      2010 Indenture      2011 Indenture      2012 Indenture           
                                                                          

[Schedule to Signature Page to Plan Support Agreement – Consenting Creditor]



--------------------------------------------------------------------------------

Schedule 1

Chaparral Parties

CEI Acquisition, L.L.C.

CEI Pipeline, L.L.C.

Chaparral Biofuels, L.L.C.

Chaparral CO2, L.L.C.

Chaparral Energy, Inc.

Chaparral Energy, L.L.C.

Chaparral Exploration, L.L.C.

Chaparral Real Estate, L.L.C.

Chaparral Resources, L.L.C.

Green Country Supply, Inc.

Roadrunner Drilling, L.L.C.



--------------------------------------------------------------------------------

Schedule 2

Milestones

 

(a) No later than one (1) Business Day from the PSA Effective Date, the
Chaparral Parties shall file with the Bankruptcy Court motions seeking to
approve (i) this Agreement (the “PSA Approval Motion”), (ii) the Backstop
Commitment Agreement (the “BCA Approval Motion”), and (iii) the Mandate Letter
(the “Mandate Letter Approval Motion”);

 

(b) No later than five (5) Business Days from the PSA Effective Date, the
Chaparral Parties shall file with the Bankruptcy Court a motion seeking to
approve the Retirement Agreement and General Release;

 

(c) No later than December 8, 2016, the Bankruptcy Court shall have
entered: (i) the PSA Approval Order; (ii) the BCA Approval Order; (iii) Mandate
Letter Approval Order; (iv) the Hedging Order in form and substance acceptable
to the Chaparral Parties and the Required Consenting Creditors; and (v) a Cash
Collateral Order that is the Form Cash Collateral Order and otherwise acceptable
to the Required Consenting Creditors;

 

(d) No later than three (3) Business Days after entry of the PSA Approval Order,
the Chaparral Parties shall file with the Bankruptcy Court: (i) the Plan;
(ii) the Disclosure Statement; and (iii) a motion (the “Disclosure Statement and
Solicitation Motion”) seeking, among other things, (A) approval of the
Disclosure Statement, (B) approval of procedures for soliciting, receiving, and
tabulating votes on the Plan and for filing objections to the Plan, and (C) to
schedule the hearing to consider confirmation of the Plan (the “Confirmation
Hearing”);

 

(e) No later than forty-five (45) days after entry of the PSA Approval Order,
the Bankruptcy Court shall have entered an order approving the Disclosure
Statement and the relief requested in the Disclosure Statement and Solicitation
Motion;

 

(f) No later than five (5) Business Days after entry of the order approving the
Disclosure Statement and Solicitation Motion, the Chaparral Parties shall have
commenced solicitation on the Plan by mailing the Solicitation Materials to
parties eligible to vote on the Plan;

 

(g) No later than ninety (90) days after entry of the PSA Approval Order, the
Bankruptcy Court shall have entered the Confirmation Order; and

 

(h) No later than thirty (30) days after entry of the Confirmation Order, the
Chaparral Parties shall consummate the transactions contemplated by the Plan
(the date of such consummation, the “Plan Effective Date”).



--------------------------------------------------------------------------------

Exhibit A to the Plan Support Agreement

CHAPARRAL ENERGY, INC.

PLAN TERM SHEET

November [ ● ], 2016

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION
OF ACCEPTANCE OR REJECTION OF A CHAPTER 11 PLAN OF REORGANIZATION PURSUANT TO
THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL BE MADE ONLY IN
COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS AND PROVISIONS OF THE BANKRUPTCY
CODE. THIS TERM SHEET IS BEING PROVIDED IN FURTHERANCE OF SETTLEMENT DISCUSSIONS
AND IS ENTITLED TO PROTECTION PURSUANT TO RULE 408 OF THE FEDERAL RULES OF
EVIDENCE AND ANY SIMILAR FEDERAL OR STATE RULE OF EVIDENCE. THE TRANSACTIONS
DESCRIBED IN THIS TERM SHEET ARE SUBJECT IN ALL RESPECTS TO, AMONG OTHER THINGS,
EXECUTION AND DELIVERY OF DEFINITIVE DOCUMENTATION AND SATISFACTION OR WAIVER OF
THE CONDITIONS PRECEDENT SET FORTH THEREIN.

NOTHING IN THIS TERM SHEET SHALL CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF
ANY FACT OR LIABILITY, A STIPULATION OR A WAIVER, AND EACH STATEMENT CONTAINED
HEREIN IS MADE WITHOUT PREJUDICE, WITH A FULL RESERVATION OF ALL RIGHTS,
REMEDIES, CLAIMS, AND DEFENSES OF THE LENDERS, DEBTORS, AND ANY CREDITOR
PARTY. THIS TERM SHEET DOES NOT INCLUDE A DESCRIPTION OF ALL OF THE TERMS,
CONDITIONS, AND OTHER PROVISIONS THAT ARE TO BE CONTAINED IN THE DEFINITIVE
DOCUMENTATION, WHICH REMAIN SUBJECT TO DISCUSSION, NEGOTIATION, AND EXECUTION.

SUMMARY OF PRINCIPAL TERMS

OF PROPOSED RESTRUCTURING TRANSACTION

This term sheet (the “Term Sheet”) sets forth certain key terms of a proposed
restructuring transaction (the “Transaction”) with respect to the existing debt
and other obligations of Chaparral Energy, Inc. (“Chaparral Parent”) and each
direct and indirect subsidiary of Chaparral Parent (each, a “Chaparral Party”,
and collectively, the “Chaparral Parties” or the “Company”). This Term Sheet is
the “Plan Term Sheet” referenced as Exhibit A in that certain Plan Support
Agreement, dated as of November [ ● ], 2016 (as the same may be amended,
modified, or supplemented, the “Support Agreement”), by and among the Company,
the Consenting Prepetition Lenders party thereto, and the Consenting Noteholders
party thereto. Capitalized terms used but not otherwise defined in this Term
Sheet have the meanings given to such terms in the Support Agreement. Subject to
the Support Agreement, the Transaction will be implemented pursuant to the Plan
and the other Definitive Documentation.

The Transaction contemplates, among other things, (i) the Chaparral Parties’
filing of and solicitation of acceptances for a joint chapter 11 plan of
reorganization (the “Plan”) on the terms and conditions set forth herein, (ii)
the consensual use of cash collateral during the Chapter 11 Cases on the terms
and conditions set forth in the Support Agreement, (iii) a $50 million rights
offering (the “Unsecured Notes Rights Offering”) to be backstopped by certain
Consenting Noteholders (in their capacity as such, the “Backstop Parties”), on
the terms and conditions set forth in the Backstop Commitment Agreement attached
to the Support Agreement as Exhibit C, and in accordance with the

 

Page 33



--------------------------------------------------------------------------------

rights offering procedures attached as an exhibit to the Backstop Commitment
Agreement (the “Rights Offering Procedures”), (iv) a concurrent rights offering
for holders of General Unsecured Claims (as defined below), on the terms and
conditions described below (the “GUC Rights Offering” and together with the
Unsecured Notes Rights Offering, the “Rights Offerings”), and (v) a new
reserve-based lending facility to be provided by the Prepetition Lenders on
terms and conditions consistent with the term sheet attached to the Support
Agreement as Exhibit D (the “Exit Facility Term Sheet”).

PREPETITION FUNDED INDEBTEDNESS

 

Prepetition Credit Agreement   

As of the Petition Date, approximately $550,000,000 in principal amount remained
outstanding under that certain Eighth Restated Credit Agreement, dated as of
April 12, 2010 (as the same may be amended, modified, or supplemented, the
“Prepetition Credit Agreement”), among Chaparral Parent, certain subsidiaries of
Chaparral Parent party thereto, the lenders party thereto from time to time (the
“Prepetition Lenders”), JPMorgan Chase Bank, N.A., as administrative agent, and
the other agents and parties party thereto.

 

“Prepetition Credit Agreement Claims” means any claims arising under or in
connection with the Prepetition Credit Agreement, including without limitation,
all principal, interest, fees, expenses, and other amounts payable thereunder.

 

As of the date hereof, the outstanding principal amount of the Prepetition
Credit Agreement Claims is not less than $[●].2

 

Unsecured Notes

  

 

As of the Petition Date, approximately $1,207,955,000 in principal amount and
$59,455,334 in accrued and unpaid interest remained outstanding, in the
aggregate, on account of the Company’s 2020 Notes, 2021 Notes, and 2022 Notes
(collectively, the “Unsecured Notes”).

 

“2020 Notes” means the 9.875% Senior Notes due 2020 issued by Chaparral Parent,
pursuant to that certain Indenture, dated as of September 16, 2010, among
Chaparral Parent, the guarantors named therein or party thereto, and Wilmington
Savings Fund Society, FSB (as successor to Wells Fargo Bank, National
Association), as trustee. As of the Petition Date, approximately $298,000,000 in
principal amount and $17,981,122 in accrued and unpaid interest remained
outstanding on account of the 2020 Notes.

  

 

“2021 Notes” means the 8.25% Senior Notes due 2021 by Chaparral Parent, pursuant
to that certain Indenture, dated as of February 22, 2011, among Chaparral
Parent, the guarantors named therein or party thereto, and Wilmington Savings
Fund Society, FSB (as successor to Wells Fargo Bank, National Association), as
trustee. As of the Petition Date, approximately $384,045,000 in principal amount
and $22,092,238 in accrued and unpaid interest remained outstanding on account
of the 2021 Notes.

 

2  Claim amounts to be updated at the time of the hearing on the Support
Agreement.

 

Page 34



--------------------------------------------------------------------------------

  

“2022 Notes” means the 7.625% Senior Notes due 2022 by Chaparral Parent,
pursuant to that certain Indenture, dated as of May 2, 2012, among Chaparral
Parent, the guarantors named therein or party thereto, and Wilmington Savings
Fund Society, FSB (as successor to Wells Fargo Bank, National Association), as
trustee. As of the Petition Date, approximately $525,910,000 in principal amount
and $19,381,974 in accrued and unpaid interest remained outstanding on account
of the 2022 Notes.

 

“Unsecured Notes Claims” means any claims arising under or in connection with
the Unsecured Notes and the Indentures, including without limitation, all
principal, interest, fees, expenses, and other amounts payable thereunder.

TREATMENT OF CLAIMS AND INTERESTS

The below summarizes the treatment to be received on or as soon as practicable
after the Plan Effective Date (as defined below) by holders of claims against,
and interests in, the Company pursuant to the Plan.

 

Administrative, Priority, and Tax Claims    Allowed administrative, priority,
and tax claims will be satisfied in full, in cash, or otherwise receive
treatment consistent with the provisions of section 1129(a)(9) of the Bankruptcy
Code. Prepetition Credit Agreement Claims    On the Plan Effective Date, the
Prepetition Credit Agreement Claims shall be discharged and each holder of a
Prepetition Credit Agreement Claim shall receive: (a) its pro rata share of
(i) the loans contemplated under the Exit Facility Term Sheet (the “Exit
Facility Loans”), consistent with the terms and conditions set forth on the Exit
Facility Term Sheet and (ii) to the extent the Prepetition Credit Agreement
Claims of such holders exceed the Exit Facility Loans, cash sufficient to
satisfy the remainder; or (b) such other treatment as may be mutually agreed
among the Chaparral Parties, the Required Consenting Noteholders, and the
Consenting Prepetition Lenders (i) holding at least 66 2/3% in principal amount
of the Prepetition Credit Agreement Claims and (ii) that constitute at least
half in number of the Prepetition Lenders. Without affecting any additional
liens required by the Exit Facility Term Sheet, all liens securing the
Prepetition Credit Agreement Claims shall secure the Exit Facility Loans on and
after the Plan Effective Date and (i) remain attached to the Debtors’ assets and
(ii) not be impaired, discharged, or released by the Plan. Other Secured Claims
   Each holder of an allowed secured claim (other than a priority tax claim or
Prepetition Credit Agreement Claim) shall receive (a) cash equal to the full
allowed amount of its claim, (b) reinstatement of such holder’s claim, (c) the
return or abandonment of the collateral securing such claim to such holder, or
(d) such other treatment as may otherwise be agreed to by such holder, the
Required Consenting Creditors, and the Company.

 

Page 35



--------------------------------------------------------------------------------

Unsecured Notes Claims    Each holder of an allowed Unsecured Notes Claim shall
receive:   

 

(a)    its pro rata share of 100% of the ownership interests in reorganized
Chaparral Parent, subject to dilution by the Management Incentive Plan (as
defined below), the Rights Offerings, the Commitment Premium (as defined in the
Backstop Commitment Agreement), and any issuances pursuant to the Retirement
Agreement and General Release and consulting agreements described below (the
“New Common Equity Pool”) based on the face amount of its allowed Unsecured
Notes Claim as a percentage of the aggregate face amount of all allowed
Unsecured Notes Claims and allowed General Unsecured Claims as of the Plan
Effective Date; and

 

(b)    the right to participate in the Unsecured Notes Rights Offering.

 

General Unsecured Claims

  

 

Each holder of an allowed General Unsecured Claim3 in an amount in excess of the
Maximum Convenience Class Claims Amount (as defined below) shall receive, at its
election, either:

 

(a)    (1) its pro rata share of the New Common Equity Pool based on the face
amount of its allowed General Unsecured Claim as a percentage of the aggregate
face amount of all allowed Unsecured Notes Claims and General Unsecured Claims
as of the Plan Effective Date4 and (2) the right to participate in the GUC
Rights Offering; or

 

(b)    Convenience Class Treatment (as described below).

 

Convenience Class Treatment

  

 

Each holder of an allowed General Unsecured Claim (other than a Litigation
Claim) with a face amount of $100,000 (the “Maximum Convenience Class Claims
Amount”) or less shall receive a cash payment in an amount equal to the allowed
amount of its General Unsecured Claim, in full and final satisfaction of its
General Unsecured Claim. Any holder of an allowed General Unsecured Claim in
excess of the Maximum Convenience Class Claims Amount may elect Convenience
Class Treatment, in which case each holder making such an election shall be
deemed to have waived such portion of its allowed General Unsecured Claim that
exceeds the Maximum Convenience Class Claims Amount and receive only cash equal
to the Maximum Convenience Class Claims Amount and not be entitled to receive
any New Equity Interests or participate in the GUC Rights Offering.

 

Litigation Claims

  

 

The Company shall propose to settle all claims asserted in the Chapter 11 Cases
in connection with the Debtors’ alleged failure to properly report,

 

3  For the avoidance of doubt, the term “General Unsecured Claim” excludes the
Unsecured Notes Claims.

4  To the extent a holder’s General Unsecured Claim becomes an allowed General
Unsecured Claim after the Plan Effective Date, such holder shall receive New
Common Equity Interests in an amount equal to the amount such holder would have
received had such holder’s General Unsecured Claim been an allowed General
Unsecured Claim as of the Plan Effective Date (assuming all distributions on
account of such claim had been made on the Plan Effective Date).

 

Page 36



--------------------------------------------------------------------------------

  

account for, and distribute royalty interest payments to owners of mineral
interests in the State of Oklahoma, including the civil class action lawsuit
pending before the United States District Court for the Western District of
Oklahoma, captioned Naylor Farms, Inc. & Harrel’s LLC, v. Chaparral Energy, LLC,
Case No. 5-11-cv-00634-HE (collectively, the “Litigation Claims”) pursuant to
the Proposed Litigation Settlement (as defined below, and together with any
other settlement on terms and conditions acceptable to the Required Consenting
Noteholders and the Company, and reasonably acceptable to the Required
Consenting Prepetition Lenders, the “Litigation Settlement”). The amount and
form of any consideration proposed to be provided under any Litigation
Settlement (other than the Proposed Litigation Settlement) shall be determined
by the Required Consenting Noteholders and with the consent of the Company and
the Required Consenting Prepetition Lenders (which consent shall not be
unreasonably withheld). In the event that an applicable Litigation Settlement is
accepted by the applicable class (or putative class, if applicable) and approved
by the Bankruptcy Court (the “Litigation Settlement Scenario”), the holders of
the applicable allowed Litigation Claims shall receive the consideration
provided under the applicable Litigation Settlement in full and final
satisfaction of their respective claims and have no further entitlement to
distributions under the Plan.

 

In the event the Litigation Settlement is not proposed by the Company, accepted
by the applicable class (or putative class, if applicable), or approved by the
Bankruptcy Court (the “Litigation Non-Settlement Scenario”), then each holder of
an applicable allowed Litigation Claim shall be treated (and receive the same
treatment as) a holder of an allowed General Unsecured Claim under the Plan;
provided, that such holder shall not have the right to elect to receive the
Convenience Class Treatment with respect to such claim.

Proposed Litigation Settlement   

The Company shall propose the following treatment to the holders of Litigation
Claims solely for settlement purposes under Rule 408 of the Federal Rules of
Evidence and analogous state law (the “Proposed Litigation Settlement”):

 

the Company will consent to the certification of a class in the Chapter 11 Cases
consisting of all Litigation Claims against the Company;

 

the holders of Litigation Claims against the Company shall receive their pro
rata share of $6 million in the aggregate; and

 

payment of attorneys’ fees for the class up to $1.5 million in the aggregate.

Intercompany Claims    Intercompany claims shall be reinstated, compromised, or
cancelled, at the option of the relevant holder of such claims with the consent
of the Required Consenting Noteholders and the Required Consenting Prepetition
Lenders (which consent shall not be unreasonably withheld). Existing Equity
Interests    All existing equity interests in Chaparral Parent will be
cancelled, released, discharged, and extinguished and such holders will not be
entitled to any distribution on account of such existing equity interests.

 

Page 37



--------------------------------------------------------------------------------

OTHER TERMS OF THE TRANSACTION

 

Backstop Commitment Agreement    Concurrent with entry into the Support
Agreement, the Chaparral Parties and the Backstop Parties shall enter into the
Backstop Commitment Agreement attached as Exhibit C to the Support Agreement.
Unsecured Notes Rights Offering    The Unsecured Notes Rights Offering shall be
$50.0 million. The Unsecured Notes Rights Offering shall be conducted in
accordance with the Backstop Commitment Agreement and the Rights Offering
Procedures and otherwise on terms and conditions acceptable to the Company and
the Required Consenting Noteholders and reasonably acceptable to the Required
Consenting Prepetition Lenders. GUC Rights Offering   

Holders of allowed General Unsecured Claims participating in the GUC Rights
Offering will be entitled to purchase an amount of Class A Shares upon the same
economic terms on a per dollar of allowed General Unsecured Claims basis as
purchases made by holders of allowed Unsecured Notes Claims participating in the
Unsecured Notes Rights Offering.

 

The GUC Rights Offering shall be in addition to the Unsecured Notes Rights
Offering. The GUC Rights Offering will not be backstopped by any holder of an
allowed Unsecured Notes Claim or any holder of an allowed General Unsecured
Claim.

 

Any holder of a General Unsecured Claim whose claim is not allowed as of the GUC
Rights Offering record date who elects to participate in the GUC Rights Offering
to the extent such claim is ultimately allowed (including any holder asserting a
Litigation Claim in the Litigation Non-Settlement Scenario) will be required to
pre-fund the purchase price into escrow pending allowance or disallowance of
such claim. Any such funding and decision to participate in the GUC Rights
Offering shall be irrevocable to the extent the underlying claim is allowed. Any
pre-funded amounts relating to any disallowed claim shall be returned promptly
after such claim or portion thereof is disallowed.

New Equity Interests    The ownership interests in reorganized Chaparral Parent
shall consist of two separate classes of equity interests as follows: Class A
common stock which will equal 82.5% of the New Equity Interests as of the Plan
Effective Date (the “Class A Shares”) and Class B common stock which will equal
17.5% of the New Equity Interests as of the Plan Effective Date (the “Class B
Shares,” and together with the Class A Shares, the “New Equity Interests”). The
Class A Shares and the Class B Shares will have identical economic and voting
rights, except that the Class B Shares shall be subject to redemption as
described below. The Rights Offerings and the Commitment Premium shall be for
Class A Shares only.

 

Page 38



--------------------------------------------------------------------------------

Class B Redemption Provision    At any time after the Plan Effective Date, in
connection with an initial public offering of New Equity Interests that will be
listed on a nationally recognized stock exchange (the “IPO”) initiated by
holders of registrable shares pursuant to the registration rights agreement, if
the underwriters engaged therefor advise the selling shareholders therein that
there is an insufficient number of New Equity Interests being offered for sale
by the selling shareholders and the Company to successfully consummate the
transaction and create sufficient liquidity for optimal trading of the Class A
Shares on the exchange upon which the Class A Shares are to be listed, then the
holders of Class B Shares representing at least 20% of the Company’s Class B
Shares may instruct the board of directors or other governing body of the
reorganized Company (the “New Board”) to exercise the redemption provision
described in this paragraph and the Company shall issue Class A Shares in such
IPO in an amount sufficient in the opinion of the underwriters of such IPO to
create sufficient liquidity in the Class A Shares following closing of such
offering and shall use the proceeds of such sale to redeem Class B Shares on a
pro rata basis among all holders at a purchase price equal to the public
offering price paid by the underwriters of the Class A Shares in the IPO minus
any underwriting fees or discounts payable on such shares actually paid by any
other selling shareholders; provided that holders of Class B Shares that were
original selling shareholders shall be entitled to offset the number of Class B
Shares that they voluntarily included in such offering against the number of
Class B Shares constituting such holder’s pro rata portion of the total number
of Class B Shares to be redeemed. Concurrent with such redemption, all other
outstanding Class B Shares shall automatically convert into Class A Shares on a
one-to-one basis. Conversion of Class B Shares    Class B Shares shall
automatically convert into Class A Shares on a one-to-one basis if (i) the IPO
has not occurred prior to the date that is two (2) years after the date the
Backstop Commitment Agreement is executed or (ii) the New Equity Interests are
otherwise listed on a nationally recognized stock exchange (The New York Stock
Exchange or the Nasdaq Stock Market) in connection with an IPO or an
underwritten offering by a selling shareholder. Hedging Program    The Company
and the Required Consenting Creditors shall use commercially reasonable efforts
to obtain Bankruptcy Court approval and implementation of the Hedging Program in
accordance with the Hedging Order. Corporate Governance    The terms and
conditions of the new corporate governance documents of the reorganized Company
(including the bylaws and certificates of incorporation or similar documents,
among other governance documents) shall be acceptable to the Required Consenting
Noteholders and reasonably acceptable to the Required Consenting Prepetition
Lenders.    On the Plan Effective Date, the New Equity Interests will be subject
to a stockholders agreement (the “New Stockholders Agreement”) containing terms
and conditions that are acceptable to the Required Consenting Noteholders and
reasonably acceptable to the Required Consenting Prepetition Lenders. The New
Stockholders Agreement will govern the

 

Page 39



--------------------------------------------------------------------------------

  

composition of the New Board and will include customary approval rights for
major shareholders and customary minority protections, in each case as
determined by the Required Consenting Noteholders (with the consent of the
Company and the Required Consenting Prepetition Lenders not to be unreasonably
withheld), which may include, but are not limited to, transfer restrictions for
the New Equity Interests, tag-along rights, drag along rights, preemptive
rights, information rights, and other customary protections for transactions of
this type.

 

All holders of the New Equity Interests and their successors and assigns will be
subject to the terms of the New Stockholders Agreement, regardless of whether
such holder executes or delivers such New Stockholders Agreement.

Board of Directors    The initial directors of the New Board shall consist of
seven (7) directors, who shall include (a) the chief executive officer of
Chaparral Parent and (b) six (6) other directors (including the Chairman of the
New Board) selected by the Required Consenting Noteholders. Subject to Section
15 of the Support Agreement, the Company shall reimburse all reasonable fees and
expenses of Korn Ferry International to assist the Required Consenting
Noteholders in identifying candidates for the New Board. Management Incentive
Plan    As soon as reasonably practicable after the Plan Effective Date,
reorganized Chaparral Parent shall enter into a management incentive plan (the
“Management Incentive Plan”) which shall provide for the distribution of up to
seven percent (7)% of the New Equity Interests in the form of Class A Shares on
a fully diluted basis to certain members of senior management on terms and
conditions acceptable to the New Board (the “MIP Equity”). The MIP Equity shall
be allocated among such members of senior management at the discretion of the
New Board as soon as reasonably practicable after the Plan Effective Date.
Releases & Exculpation    To the maximum extent permissible by law, the Plan and
Confirmation Order will contain customary mutual releases and other exculpatory
provisions in favor of the Company, the Consenting Noteholders, the Consenting
Prepetition Lenders, the Prepetition Agent, the Indenture Trustees, the
Noteholders, holders of existing equity interests that provide a release, and
each of their respective current and former affiliates, subsidiaries, members,
professionals, advisors, employees, directors, and officers, in their respective
capacities as such. Such release and exculpation shall include, without
limitation, any and all claims, obligations, rights, suits, damages, causes of
action, remedies, and liabilities whatsoever, whether known or unknown, foreseen
or unforeseen, existing or hereinafter arising, in law, equity, or otherwise,
including any derivative claims and avoidance actions, of the Company, whether
known or unknown, foreseen or unforeseen, existing or hereinafter arising, in
law, equity, or otherwise, that the Company would have been legally entitled to
assert in its own right (whether individually or collectively), or on behalf of
the holder of any claim or equity interest (whether individually or
collectively) or other entity, based in whole or in part upon any act or
omission, transaction, or other occurrence or

 

Page 40



--------------------------------------------------------------------------------

   circumstances existing or taking place at any time prior to or on the Plan
Effective Date arising from or related in any way in whole or in part to the
Company, the Prepetition Credit Agreement, the Indentures, the Chapter 11 Cases,
the purchase, sale, or rescission of the purchase or sale of any security of the
Company, the subject matter of, or the transactions or events giving rise to,
any claim or equity interest that is treated in the Plan, or the negotiation,
formulation, or preparation of the Definitive Documentation or related
agreements, instruments, or other documents, in each case other than claims,
actions, or liabilities arising out of or relating to any act or omission that
constitutes willful misconduct, actual fraud, or gross negligence as determined
by final order of a court of competent jurisdiction. To the maximum extent
permitted by applicable law, any such releases shall bind all parties who
affirmatively vote to accept the Plan, those parties who abstain from voting on
the Plan if they fail to opt-out of the releases, and those parties that vote to
reject the Plan unless they opt-out of the releases. Notwithstanding anything to
the contrary in the Support Agreement or the Term Sheet, the failure of the
Confirmation Order to reflect any release contemplated hereunder shall not give
rise to a Company Termination Event or result in the failure of a condition
precedent to the confirmation of the Plan or the occurrence of the Plan
Effective Date. Notwithstanding anything to the contrary in the Support
Agreement or this Term Sheet, nothing in the Plan or the Confirmation Order
shall release any obligation under the Plan or the Exit Facility. Injunction &
Discharge    The Plan and Confirmation Order will contain customary injunction
and discharge provisions. Cancellation of Instruments, Certificates, and Other
Documents    On the Plan Effective Date, except to the extent otherwise provided
herein, in the Plan, or in the Exit Facility, all instruments, certificates, and
other documents evidencing debt of or equity interests in Chaparral Parent and
its subsidiaries shall be cancelled, and the obligations of Chaparral Parent and
its subsidiaries thereunder, or in any way related thereto, shall be discharged.

Employee Compensation

and Benefit Programs

   Subject to the proviso below and the treatment of the Fischer Employment
Agreement set forth in the Retirement Agreement and General Release, all
employment agreements and severance policies, and all employment, compensation
and benefit plans, policies, and programs of the Company applicable to any of
its employees and retirees, including, without limitation, all workers’
compensation programs, savings plans, retirement plans, SERP plans, healthcare
plans, disability plans, severance benefit plans, incentive plans, life and
accidental death and dismemberment insurance plans listed on Schedule A attached
hereto (collectively, the “Specified Employee Plans”), shall be assumed by the
Company (and assigned to the reorganized Chaparral Parties, if necessary)
pursuant to section 365(a) of the Bankruptcy Code, either by a separate motion
filed with the Bankruptcy Court or pursuant to the terms of the Plan; provided,
that the employments agreements of K. Earl Reynolds, Joseph O. Evans, and James
M. Miller shall, as of the Plan Effective Date, be amended and restated as
provided on Exhibits 1(a), (b), and (c), respectively, attached hereto and
assumed by the Company (and assigned to the reorganized

 

Page 41



--------------------------------------------------------------------------------

   Chaparral Parties, if necessary) as amended and restated. Absent the prior
consent of the Required Consenting Noteholders and the Required Consenting
Prepetition Lenders (which consent shall not be unreasonably withheld), the
Chaparral Parties shall not seek approval of any additional incentive or
retention plans for employees during the Chapter 11 Cases other than the
Management Incentive Plan. Retirement Agreement and General Release    In
connection with his retirement, Mark Fischer will enter into the Retirement
Agreement and General Release attached as Exhibit 2 hereto. Consulting
Agreements    Each of CCMP Capital Investors (Cayman) II, L.P., CCMP Capital
Investors II (AV-1), L.P., CCMP Capital Investors II (AV-2), L.P., Healthcare of
Ontario Pension Plan Trust Fund, and Altoma Energy G.P. (or their respective
applicable affiliates) shall enter into a consulting agreement with the
reorganized Company substantially in the form attached hereto as Exhibit 3. Tax
Issues    The Plan shall, subject to the terms and conditions of the Support
Agreement, be structured to achieve a tax efficient structure, in a manner
acceptable to the Company and the Required Consenting Noteholders. Exemption
Under Section 1145 of the Bankruptcy Code    The Plan and Confirmation Order
shall provide that the issuance of any securities thereunder will be exempt from
securities laws in accordance with section 1145 of the Bankruptcy Code (other
than any securities issued to the Backstop Parties in connection with any
purchase of unsubscribed shares pursuant to the Backstop Commitment Agreement).
Registration Rights    Registration Rights with respect to the New Equity
Interests will be as described in the Support Agreement. SEC Reporting    To be
determined by the Required Consenting Noteholders. D&O Liability Insurance
Policies, Tail Policies, and Indemnification    The Company shall maintain and
continue in full force and effect all insurance policies (and purchase any
related tail policies providing for coverage for at least a six-year period
after the Plan Effective Date) for directors’, managers’, and officers’
liability (the “D&O Liability Insurance Policies”). The Company shall assume
(and assign to the reorganized entities if necessary), pursuant to section
365(a) of the Bankruptcy Code, either by a separate motion filed with the
Bankruptcy Court or pursuant to the terms of the Plan, all of the D&O Liability
Insurance Policies and all indemnification provisions in existence as of the
date of the Support Agreement for directors, managers, and officers of the
Company listed on Schedule B attached hereto (whether in by-laws, certificate of
formation or incorporation, board resolutions, employment contracts, or
otherwise, such indemnification provisions, “Indemnification Provisions”). For
the avoidance of doubt, the D&O Liability Insurance Policies and Indemnification
Provisions shall continue to apply with respect to actions, or failures to act,
that occurred on or prior to the Plan Effective Date.

 

Page 42



--------------------------------------------------------------------------------

Notice Procedures   The Company shall provide written notice and publication
notice of the   Confirmation Hearing to actual and potential holders of claims
(including, without limitation, any litigation claims) in a manner acceptable to
the Required Consenting Noteholders and reasonably acceptable to the Required
Consenting Prepetition Lenders (which consent shall not be unreasonably
withheld). Plan Effective Date   The effective date of the Plan, on which the
Transaction shall be fully consummated in accordance with the terms and
conditions of the Definitive Documentation (the “Plan Effective Date”).
Conditions to Plan Effectiveness   The Plan shall contain customary conditions
precedent to confirmation of the Plan and occurrence of the Plan Effective Date,
some of which may be waived in writing by agreement of the Company and the
Required Consenting Creditors, in each case, subject to the consent rights
provided for in the Support Agreement, including, among others:     (i)   the
Plan and Disclosure Statement and the other Definitive Documentation (as
applicable) shall be in full force and effect, in form and substance consistent
in all material respects with this Term Sheet and the Support Agreement, and be
otherwise approved consistent with the terms of Section 3(b) of the Support
Agreement;     (ii)   the Bankruptcy Court shall have entered the Confirmation
Order in form and substance consistent in all material respects with this Term
Sheet and the Support Agreement and otherwise be approved consistent with the
terms of Section 3(b) of the Support Agreement, and such order shall not have
been stayed, modified, or vacated;     (iii)   all of the schedules, documents,
supplements, and exhibits to the Plan and Disclosure Statement shall be in form
and substance consistent in all material respects with this Term Sheet and the
Support Agreement and otherwise be approved consistent with the terms of Section
3(b) of the Support Agreement;     (iv)   the Company shall have received at
least $50.0 million as contemplated in connection with the Unsecured Notes
Rights Offering and the Backstop Commitment Agreement;     (v)   the Exit
Facility shall be in full force and effect and be consummated concurrently with
the Plan Effective Date;     (vi)   the Support Agreement shall have been
approved, shall be in full force and effect, and shall not have been terminated
in accordance with its terms; and     (vii)   all governmental approvals and
consents, including Bankruptcy Court approval, that are legally required for the
consummation of the Plan shall have been obtained, not be

 

Page 43



--------------------------------------------------------------------------------

       subject to unfulfilled conditions and be in full force and effect, and
all applicable waiting periods under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, shall have expired.

 

Page 44



--------------------------------------------------------------------------------

Exhibit 1

Amended and Restated Employment Agreements



--------------------------------------------------------------------------------

Exhibit 2

Retirement Agreement and General Release



--------------------------------------------------------------------------------

Exhibit 3

Form Consulting Agreement

[To be inserted]



--------------------------------------------------------------------------------

Schedule A

Specified Employee Plans5

Employment and Related Agreements

 

  1. Employment Agreement dated February 1, 2011 between Chaparral Energy, Inc.,
Chaparral Energy, L.L.C., and K. Earl Reynolds, as amended on May 1, 2013 and
January 1, 2014.

 

  2. Employment Agreement dated April 12, 2010 between Chaparral Energy, Inc.,
Chaparral Energy, L.L.C., and Joseph O. Evans, as amended on May 1, 2013.

 

  3. Employment Agreement dated April 12, 2010 between Chaparral Energy, Inc.,
Chaparral Energy, L.L.C., and James M. Miller, as amended on May 1, 2013.

 

  4. Employment Agreement dated May 1, 2015 between Chaparral Energy, Inc.,
Chaparral Energy, L.L.C., and Jeff Smail.

 

  5. Employment Agreement dated May 1, 2015 between Chaparral Energy, Inc.,
Chaparral Energy, L.L.C., and David Eberhardt.

 

  6. Indemnification Agreement dated August 31, 2007 (effective September 30,
2006) between Chaparral Energy, Inc. and Mark A. Fischer.

 

  7. Indemnification Agreement dated August 31, 2007 (effective September 30,
2006) between Chaparral Energy, Inc. and Joseph O. Evans.

 

  8. Indemnification Agreement dated April 8, 2011 (effective February 1, 2011)
between Chaparral Energy, Inc. and K. Earl Reynolds.

 

  9. Indemnification Agreement dated August 31, 2007 (effective September 30,
2006) between Chaparral Energy, Inc. and Charles A. Fischer Jr.

 

  10. Indemnification Agreement dated April 8, 2011 (effective April 12, 2010)
between Chaparral Energy, Inc. and Christopher Behrens.

 

  11. Indemnification Agreement dated May 5, 2016 (effective May 6, 2016)
between Chaparral Energy, Inc. and Will Jaudes

 

  12. 2015 AIM Bonus Letter Agreement dated [March 11, 2016] between Chaparral
Energy, Inc. and K. Earl Reynolds.

Employee Benefit Plans and Insurance Policies

 

  1. Life Insurance

Provider: Life Insurance Company of North America

Policy Number: FLX-966856

 

  2. Group Accident Policy

Provider: Life Insurance Company of North America

Policy Number: OK968361

 

  3. Long Term Disability Insurance

Carrier: Life Insurance Company of North America

Policy Number: LK-964709

 

  4. Workers Compensation and Employers Liability Insurance

Carrier: Zurich American Insurance Company

Policy Number: WC9310650-06

 

5  [NTD: List subject to continued diligence until PSA is signed.]



--------------------------------------------------------------------------------

  5. Foreign Worker’s Compensation and Employers Liability Insurance

Carrier: Great Northern Insurance Company

Policy Number: 7497-19-21

 

  6. Medical/Vision Insurance

Provider: Blue Cross Blue Shield

Medical Policy Number: YN9742

Vision Policy Number: 169073

 

  7. Dental Insurance PPO/EPO Plan

Provider: Delta Dental

Policy Numbers: 2369-0003; 2369-1003; 2369-9998; 2369-9999

Other Employee Plans and Programs

 

  1. Employee Handbook

 

  2. Annual Incentive Measures Program

 

  3. Long Term Cash Incentive Plan

 

  4. Travel and Business Expense Policy

 

  5. Education Assistance Program

 

  6. Health and Wellbeing Program (administered by Viverae)

 

  7. MDLive Telehealth Program

 

  8. HSABank Flexible Spending Account Program

 

  9. Chaparral 401K Savings Plan



--------------------------------------------------------------------------------

Schedule B

Directors & Officers Liability Insurance Policies

and Indemnification Provisions6

Directors & Officers Liability Insurance Policies

 

  1. Directors and Officers Liability Insurance and Employment Practices

Carrier: National Union Fire Insurance Company of Pittsburgh, PA (AIG)

Policy Number: 13098328

 

  2. Excess Directors & Officers Liability Insurance

Carrier: XL Specialty Insurance Company

Policy Number: ELU139023-15

 

  3. Excess Directors & Officers Liability Insurance

Carrier: U.S. Specialty Insurance Company

Policy Number: 14-MGU-15-A34753

 

  4. Excess Directors & Officers Liability Insurance

Carrier: Federal Insurance Company (Chubb)

Policy Number: 8222-1044

Corporate Organizational Documents Containing Indemnification Provisions

 

  1. The Second Amended and Restated Certificate of Incorporation of Chaparral
Energy, Inc., dated April 12, 2010

 

  2. The Amended and Restated Bylaws of Chaparral Energy, Inc., dated April 12,
2010

 

  3. The Articles of Organization of Chaparral Energy, L.L.C., dated June 26,
2002

 

  4. The Operating Agreement of Chaparral Energy, L.L.C., dated June 26, 2002

 

  5. The Articles of Organization of Chaparral CO2, L.L.C., dated June 16, 2000

 

  6. The Operating Agreement of Chaparral CO2, L.L.C., dated June 16, 2000

 

  7. The Articles of Organization of Chaparral Real Estate, L.L.C., dated June
16, 2000

 

  8. The Operating Agreement of Chaparral Real Estate, L.L.C., dated June 16,
2000

 

  9. The Articles of Organization of Chaparral Resources, L.L.C., dated February
28, 2000

 

  10. The Operating Agreement of Chaparral Resources, L.L.C., dated February 28,
2000

 

  11. The Certificate of Formation of Chaparral Exploration, L.L.C., dated June
16, 2008

 

  12. The Limited Liability Company Agreement of Chaparral Exploration, L.L.C.,
dated June 16, 2008

 

  13. The Articles of Organization of Chaparral Biofuels, L.L.C., dated May 31,
2007

 

  14. The Operating Agreement of Chaparral Biofuels, L.L.C., dated May 31, 2007

 

  15. The Certificate of Formation of CEI Pipeline, L.L.C., dated August 17,
2006

 

  16. The Operating Agreement of CEI Pipeline, L.L.C., dated August 17, 2006

 

  17. The Articles of Organization of Roadrunner Drilling, L.L.C., dated March
13, 2008

 

  18. The Operating Agreement of Roadrunner Drilling, L.L.C., dated March 13,
2008

 

6  [NTD: List subject to continued diligence until PSA is signed].



--------------------------------------------------------------------------------

  19. The Certificate of Formation of CEI Acquisition, L.L.C., dated September
29, 2005

 

  20. The Limited Liability Company Agreement of CEI Acquisition, L.L.C., dated
September 29, 2005

 

  21. The Amended and Restated Certificate of Incorporation of Green Country
Supply, Inc., dated April 16, 2007

 

  22. The Amended and Restated Bylaws of Green Country Supply, Inc., dated April
26, 2007



--------------------------------------------------------------------------------

Exhibit B to the Plan Support Agreement

Form of Transferee Joinder



--------------------------------------------------------------------------------

Form of Transferee Joinder

This joinder (this “Joinder”) to the Plan Support Agreement (the “Agreement”),
dated as of [    ], 2016, by and among: (i) Chaparral Energy, Inc. and each of
the other Chaparral Parties thereto; and (ii) the Consenting Creditors thereto,
is executed and delivered by [                                        ] (the
“Joining Party”) as of [                                        ]. Each
capitalized term used herein but not otherwise defined shall have the meaning
ascribed to it in the Agreement.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, a copy of which is attached to this Joinder as Annex
1 (as the same has been or may be hereafter amended, restated, or otherwise
modified from time to time in accordance with the provisions thereof). The
Joining Party shall hereafter be deemed to be a Party for all purposes under the
Agreement and one or more of the entities comprising the Consenting Creditor.

2. Representations and Warranties. The Joining Party hereby represents and
warrants to each other Party to the Agreement that, as of the date hereof, such
Joining Party (a) is the legal or beneficial holder of, and has all necessary
authority (including authority to bind any other legal or beneficial holder)
with respect to, the claims identified below its name on the signature page
hereof, and (b) makes, as of the date hereof, the representations and warranties
set forth in Section 17 of the Agreement to each other Party.

3. Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to any conflicts
of law provisions which would require or permit the application of the law of
any other jurisdiction.

4. Notice. All notices and other communications given or made pursuant to the
Agreement shall be sent to:

To the Joining Party at:

[JOINING PARTY]

[ADDRESS]

Attn:

Facsimile: [FAX]

EMAIL:

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.



--------------------------------------------------------------------------------

[JOINING PARTY][, by and on behalf of certain of its and its affiliates’ managed
funds and/or accounts] By:  

 

  Name:     Title:   Address for Notices:

[Signature Page to Joinder to Plan Support Agreement – Consenting Creditor]



--------------------------------------------------------------------------------

Joining Party:                                         

Principal amount of claims by debt instrument

 

Beneficial Holder

   Prepetition Credit
Agreement      2010 Indenture      2011 Indenture      2012 Indenture           
                                                                          

[Schedule to Signature Page to Joinder to Plan Support Agreement – Consenting
Creditor]



--------------------------------------------------------------------------------

Annex 1 to the Form of Transferee Joinder



--------------------------------------------------------------------------------

Exhibit C to the Plan Support Agreement

Backstop Commitment Agreement



--------------------------------------------------------------------------------

Exhibit D to the Plan Support Agreement

Exit Facility Term Sheet



--------------------------------------------------------------------------------

Exhibit E to the Plan Support Agreement

Hedging Program



--------------------------------------------------------------------------------

Exhibit F to the Plan Support Agreement

Registration Rights Agreement Term Sheet



--------------------------------------------------------------------------------

Exhibit G to the Plan Support Agreement

Form Cash Collateral Order